Exhibit 10.1

JOINT DEVELOPMENT AGREEMENT

BY AND AMONG

BG US PRODUCTION COMPANY, LLC,

EXCO OPERATING COMPANY, LP

AND

EXCO PRODUCTION COMPANY, LP

DATED AUGUST 14, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    INTERPRETATION    1 ARTICLE 2    CERTAIN OBLIGATIONS    2   
Section 2.1    Carry of Eligible Costs    2    Section 2.2    Payment Procedure
   2    Section 2.3    Development Costs    3 ARTICLE 3    SCOPE; PARTICIPATING
INTERESTS; OPERATIONS    3    Section 3.1    Scope    3    Section 3.2   
Participating Interests    3    Section 3.3    Operations Subject to Laws,
Leases and Operating Agreement    4    Section 3.4    Operating Agreements    4
   Section 3.5    Appointment and Removal of Party Operator    5    Section 3.6
   Joint Development Operator    7    Section 3.7    Liability of Operator    9
   Section 3.8    Secondees    10    Section 3.9    Non-Solicitation of Joint
Operator Employees    10    Section 3.10    Certain Reports    11    Section
3.11    Insurance    13    Section 3.12    Reimbursement of Joint Development
Operator and Party Operators for Technical Services; Overhead    14 ARTICLE 4   
OPERATING COMMITTEE; DEVELOPMENT WORK PROGRAM; ANNUAL WORK PROGRAM AND BUDGETS
   16    Section 4.1    Operating Committee    16    Section 4.2    Development
Work Program    21    Section 4.3    Initial Annual Work Plan and Budgets    22
   Section 4.4    Subsequent Annual Work Plan and Budgets    22    Section 4.5
   Statements of Estimated Expenditures    26    Section 4.6    AFEs    26   
Section 4.7    Contract Awards    27    Section 4.8    Area-Wide Operations   
30    Section 4.9    Third Party Operators    31    Section 4.10    HSSE    31
   Section 4.11    Conflict of Interest Policy    32 ARTICLE 5    DEFAULT    32
   Section 5.1    Default    32    Section 5.2    Certain Consequences of
Default    33    Section 5.3    Right to Costs of Enforcement    34    Section
5.4    Cumulative and Additional Remedies    34    Section 5.5    Reassignment
Obligation    34

 

i



--------------------------------------------------------------------------------

ARTICLE 6 TRANSFERS    35    Section 6.1    Maintenance of Uniform Interest;
Minimum Participating Interest; Transfers by Defaulting Parties    35    Section
6.2    Requirements for Transfer    36    Section 6.3    Liability of
Transferor/Transferee    36    Section 6.4    Encumbrances by Parties    37
ARTICLE 7 CONSENT TO ASSIGNMENT    37    Section 7.1    Certain Transfers during
Initial Three Year Period    37    Section 7.2    Other Transfers    38   
Section 7.3    Additional Consent Requirements    38    Section 7.4    Consents
for Transfer of Joint Development or Party Operatorship    38 ARTICLE 8
PREFERENTIAL RIGHT TO PURCHASE; CHANGES IN CONTROL    38    Section 8.1   
Preferential Right to Purchase    38    Section 8.2    Changes in Control    41
ARTICLE 9 AREA OF MUTUAL INTEREST; CERTAIN RENTALS    43    Section 9.1   
Creation of Area of Mutual Interest    43    Section 9.2    Area of Mutual
Interest Procedures    43    Section 9.3    Payment of Certain Rentals    46
ARTICLE 10 TAXES    47    Section 10.1    Tax Partnership    47    Section 10.2
   Tax Information    48    Section 10.3    Responsibility for Taxes    48
ARTICLE 11 TERM    48 ARTICLE 12 RELATIONSHIP OF THE PARTIES    48 ARTICLE 13
GOVERNING LAW; DISPUTE RESOLUTION; EXPERT PROCEEDINGS    49    Section 13.1   
Governing Law    49    Section 13.2    Dispute Resolution    49    Section 13.3
   Expert Proceedings    51 ARTICLE 14 MISCELLANEOUS    51    Section 14.1   
Counterparts    51    Section 14.2    Notices    51    Section 14.3    Expenses
   53    Section 14.4    Waivers; Rights Cumulative    53    Section 14.5   
Entire Agreement; Conflicts    53    Section 14.6    Amendment    54    Section
14.7    Parties in Interest    54    Section 14.8    Successors and Permitted
Assigns    54    Section 14.9    Confidentiality    54    Section 14.10   
Publicity    55    Section 14.11    Preparation of Agreement    56

 

ii



--------------------------------------------------------------------------------

   Section 14.12    Conduct of the Parties; Business Principles    56   
Section 14.13    Severability    56    Section 14.14    Non-Compensatory Damages
   56    Section 14.15    Excluded Assets    57

APPENDICES AND EXHIBITS

 

Appendix I    Definitions Exhibit “A”    East Texas/North Louisiana Area;
Excluded Fields Exhibit “B”    Form of Joint Development Operating Agreement
Exhibit “C”    Form of Secondment Agreement Exhibit “D”    Development Work
Program Exhibit “E-1”    Calendar Year 2009 Annual Work Program and Budget
Exhibit “E-2”    Draft Calendar Year 2010 Annual Work Program and Budget Exhibit
“F”    Form of Assumption Agreement Exhibit “G”    Tax Partnership Agreement
Exhibit “H”    Escrow Provisions Exhibit “I”    Insurance

 

iii



--------------------------------------------------------------------------------

JOINT DEVELOPMENT AGREEMENT

THIS JOINT DEVELOPMENT AGREEMENT is made this 14th day of August, 2009 (the
“Closing Date”) by and among BG US Production Company, LLC, a limited liability
company organized and existing under the Laws of Delaware (“BG”), EXCO
Production Company, LP, a limited partnership organized and existing under the
Laws of Texas (“EPC”), and EXCO Operating Company, LP, a limited partnership
organized and existing under the Laws of the State of Delaware (“EOC” and
together with EPC, “EXCO”). BG and EXCO shall sometimes be referred to herein
together as the “Parties”, and individually as a “Party”. The Parties shall
sometimes be referred to herein together in their capacities as working interest
owners in the Subject Oil and Gas Assets as the “Development Parties”, and
individually as a “Development Party”. Capitalized terms used herein and not
otherwise defined shall have the meanings given such terms in Appendix I.

RECITALS

WHEREAS, on the Closing Date, BG and EXCO consummated certain transactions
contemplated in the Purchase Agreement, which transactions included the purchase
by BG and the sale by EXCO of undivided interests in certain Oil and Gas Assets;
and

WHEREAS, the Development Parties desire to develop the Subject Oil and Gas
Assets located in the East Texas/North Louisiana Area in a coordinated manner
using EXCO Operator as operator; and

WHEREAS, the Parties now desire to set forth their respective rights and
obligations with respect to all such arrangements.

NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN CONTAINED, THE
PARTIES HEREBY AGREE AS FOLLOWS:

ARTICLE 1

INTERPRETATION

All references in this Agreement to Exhibits, Appendices, Articles, Sections,
subsections and other subdivisions refer to the corresponding Exhibits,
Appendices, Articles, Sections, subsections and other subdivisions of or to this
Agreement unless expressly provided otherwise. Titles appearing at the beginning
of any Articles, Sections, subsections and other subdivisions of this Agreement
are for convenience only, do not constitute any part of this Agreement, and
shall be disregarded in construing the language hereof. The words “this
Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words of similar
import, refer to this Agreement as a whole and not to any particular Article,
Section, subsection or other subdivision unless expressly so limited. The words
“this Article,” “this Section,” and “this subsection,” and words of similar
import, refer only to Article, Section or subsection hereof in which such words
occur. The word “including” (in its various forms) means including without
limitation. All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the date of this Agreement.
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the

 

1



--------------------------------------------------------------------------------

singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires. Appendices and Exhibits referred to herein are
attached to and by this reference incorporated herein for all purposes.
References to any Law or agreement shall mean such Law or agreement as it may be
amended from time to time.

ARTICLE 2

CERTAIN OBLIGATIONS

Section 2.1 Carry of Eligible Costs.

 

  (a) From and after the Closing Date and until the Carry Termination Event, and
notwithstanding the terms of any Applicable Operating Agreement to the contrary,
BG shall pay seventy-five percent (75%) of EXCO’s share under each Applicable
Operating Agreement of all Eligible Costs incurred in accordance with an
approved Annual Work Program and Budget or pursuant to a Sole Risk Development
Operation undertaken by EXCO with respect to the Deep Rights (all such Eligible
Costs that BG is obligated to pay pursuant to this Section 2.1, “Carried
Costs”). As used herein, “Carry Termination Event” means the time at which the
aggregate amount of Carried Costs paid by BG equals the Carried Cost Obligation.
Joint Development Operator shall maintain an accurate record of the Carried
Costs paid by BG from time to time, and shall provide each Development Party
with a monthly statement showing the Calendar Month and inception to date
payments by BG.

 

  (b) Until the Carry Termination Event, all Carried Costs shall be paid by BG
in the same manner and at the same time it pays its share of billings or
requests for advances pursuant to Section 2.2. BG shall be entitled to exercise
all rights available to the parties under the Applicable Operating Agreements to
contest charges and audit the accounts of the operator thereunder with respect
to such payments. Any reimbursements for any Carried Costs paid by BG shall be
paid by EXCO or the applicable reimbursing party to BG promptly after the
determination thereof (and, to the extent reimbursable by Person other than EXCO
and paid to EXCO, receipt by EXCO of such amounts), provided that any amounts so
reimbursed to BG shall be deducted from the calculation of the Carried Costs
paid by BG for purposes of this Agreement, including the determination of the
Carry Termination Event. In the event EXCO receives a credit in respect of
Carried Costs paid by BG, at the request of BG, EXCO shall request that such
credit be paid directly to BG (and any such credit actually paid to BG shall be
deducted from the calculation of Carried Costs paid by BG pursuant to this
Agreement).

Section 2.2 Payment Procedure.

 

  (a) In response to each statement or invoice issued by an operator to the
Participating Parties in a Development Operation under this Agreement or an
Applicable Operating Agreement, each Participating Party shall pay its share of
expenditures for the conduct of such Development Operations in accordance with
the escrow provisions set forth in Exhibit “H” attached hereto.

 

2



--------------------------------------------------------------------------------

  (b) Each Participating Party shall have the right to audit the Joint
Development Operator’s and its Affiliates’ accounts with respect to Development
Operations in which it participates or is a non-consenting party on the same
basis as is provided in Exhibit “C” to the Joint Development Operating
Agreement. For the avoidance of doubt, this audit right shall extend to accounts
maintained by the Joint Development Operator and its Affiliates with respect to
the Escrow Deposit Account and the Operating Trust Account (as that term is
defined in Exhibit “H”) and other accounts maintained by the Joint Development
Operator and its Affiliates with respect to Development Operations.

Section 2.3 Development Costs. Except as set forth in Section 2.1 above, each
Development Party shall bear and pay its proportionate share of all Development
Costs incurred from and after the Closing Date in accordance with, and subject
to, the terms and conditions of this Agreement and the Applicable Operating
Agreements.

ARTICLE 3

SCOPE; PARTICIPATING INTERESTS; OPERATIONS

Section 3.1 Scope. This Agreement shall govern the respective rights and
obligations of the Development Parties with respect to the funding, development
and operation of the Subject Oil and Gas Assets. This Agreement does not govern:
(a) the funding, development or operation of any equipment, fixtures or other
assets located downstream of the outlet flange of the relevant custody transfer
meter (or, in the case of Hydrocarbon liquids, downstream of the outlet flange
in the tanks) located on or in the vicinity of the Leases in the Subject Oil and
Gas Assets; or (b) the marketing or sale of oil and gas products from the
Subject Oil and Gas Assets, all of which are outside the scope of this
Agreement.

Section 3.2 Participating Interests.

 

  (a) As of the Closing Date, the Participating Interests of the Development
Parties are as follows:

 

Development Party

   Participating
Interest (%)

BG

   50.0000

EXCO

   50.0000

 

  (b) If a Development Party Transfers all or any undivided percentage of its
Joint Development Interest pursuant to the provisions of this Agreement, the
Participating Interests of the Development Parties shall be revised accordingly.

 

3



--------------------------------------------------------------------------------

Section 3.3 Operations Subject to Laws, Leases and Operating Agreement. All
operations conducted pursuant to this Agreement by Joint Development Operator or
any Applicable Operating Agreement by any Party Operator shall be conducted in
compliance with the terms and conditions of: (a) all applicable Laws; (b) those
Leases upon which such operations are conducted; (c) the Applicable Operating
Agreements, to the extent applicable to such operations; and (d) once agreed in
accordance with Section 4.10, appropriate HSSE guidelines and principles. Joint
Development Operator, while conducting operations under this Agreement, and any
Party Operator, while conducting operations under any Applicable Operating
Agreement, shall conduct such activities as a reasonably prudent operator, in a
good and workmanlike manner with due diligence and dispatch, in accordance with
good oilfield practice and appropriate technical standards and guidelines issued
by the American Petroleum Institute, the American Society of Mechanical
Engineers and the American National Standards Institute, among others. Within
twelve months of signing this Agreement, the Development Parties shall perform a
gap analysis against a set of agreed technical standards for design,
construction and operation of the wells and facilities within the East
Texas/North Louisiana Area. These standards shall be submitted to the Operating
Committee for its approval and shall include appropriate technical standards and
guidelines (as mentioned above), including agreed exceptions, and shall adhere
to HSSE guidelines and principles agreed upon pursuant to Section 4.10.

Section 3.4 Operating Agreements.

 

  (a) All Leases in the East Texas/North Louisiana Area: (i) in which only the
Development Parties hold interests as of the Effective Date and which are not
subject to a Third Party Operating Agreement; or (ii) in which the Development
Parties hereafter acquire interests and which are not subject to a Third Party
Operating Agreement at the time of acquisition shall be deemed to be subject to
and governed by an operating agreement in the form attached hereto as Exhibit
“B” (each a “Joint Development Operating Agreement”).

 

  (b) In addition, the Parties agree to use all commercially reasonable efforts
to have the form attached hereto as Exhibit “B” adopted as the operative
operating agreement by all working interest owners for any Leases in the East
Texas/North Louisiana Area in which the Development Parties and other Persons
hold working interests but which are not presently subject to a Third Party
Operating Agreement.

 

  (c) A separate Joint Development Operating Agreement shall be deemed to cover
each drilling and production unit now or hereafter designated by the Parties or
by order or rule of a Governmental Authority having jurisdiction in the East
Texas/North Louisiana Area for which the Development Parties hold the entirety
of the working interest for such unit, provided that in the event any Person
that is not a Development Party is to acquire a working interest in such unit or
this Agreement terminates, the Development Parties shall execute a Joint
Development Operating Agreement for such unit prior to such acquisition or
termination.

 

4



--------------------------------------------------------------------------------

  (d) There shall be no retroactive adjustment of expenses incurred or revenues
received with respect to any separate Joint Development Operating Agreement
which is deemed to come into existence as a consequence of the designation of a
new unit.

 

  (e) Each Joint Development Operating Agreement in which no third party
participates and, as between the Parties only, each Joint Development Operating
Agreement in which a third party participates and each Third Party Operating
Agreement, shall be subject to the provisions of Exhibit G hereto unless and
until the applicability of such provisions to the Subject Oil and Gas Assets
subject to such operating agreement terminates in accordance with the terms of
Exhibit G.

Section 3.5 Appointment and Removal of Party Operator.

 

  (a) EXCO Operator is hereby designated and agrees to serve as the initial
operator under each Joint Development Operating Agreement and to operate the
Subject Oil and Gas Assets covered by such Joint Development Operating Agreement
in accordance with the terms and conditions thereof, subject (in each case) to
the terms of this Agreement. To the extent EOC or EPC serves as operator under
any Third Party Operating Agreement, such Person is hereby designated and agrees
to serve as operator under such Third Party Operating Agreement and to operate
the Subject Oil and Gas Assets covered by such Third Party Operating Agreement
in accordance with the terms and conditions thereof, subject (in each case) to
the terms of this Agreement. The designations set forth in this Section 3.5(a)
are personal to the applicable EXCO Operator, as a consequence of the specific
skills it holds with respect to shale operations, and operations in the
Haynesville shale in particular. For the avoidance of doubt, a Party Operator
shall conduct each Sole Risk Development Operation conducted pursuant to the
Joint Development Operating Agreement for which it is operator on behalf of all
of the parties participating in such operation, unless otherwise agreed by such
participating parties in accordance with the terms of such Joint Development
Operating Agreement.

 

  (b) A Party Operator may be removed as operator under any Joint Development
Operating Agreement, or if any Person that is not a Development Party is party
to such Joint Development Operating Agreement, then a Party Operator may be
required to resign as operator under such Joint Development Operating Agreement,
under the following circumstances:

 

  (i)

by the affirmative vote of the Development Parties that are parties to such
Joint Development Operating Agreement, other than Party Operator and its
Affiliates, holding a majority of the Participating Interest held by such
Development Parties: (A) if there is a Change in Control of such Party Operator;
or (B) for good cause, provided that in the case of removal or a required
resignation for good cause, such vote shall not be deemed effective until a
written notice has been delivered to such Party Operator by another Party that
is a party to such Joint Development Operating

 

5



--------------------------------------------------------------------------------

 

Agreement detailing the alleged default and such Party Operator has failed to
cure the default within thirty (30) days from its receipt of the notice or, if
the default concerns an operation then being conducted, within forty-eight
(48) hours of its receipt of the notice;

 

  (ii) by the affirmative vote of the Development Parties that are parties to
such Joint Development Operating Agreement holding a majority of the
Participating Interest in the event that Party Operator’s and its Affiliates’
aggregate Participating Interest falls below twelve and a half percent (12.5%);
or

 

  (iii) solely with respect to those After Acquired Units for which EXCO or any
Affiliate of EXCO serves as Party Operator under the relevant Joint Development
Operating Agreement, upon a change in Control of the ultimate parent company of
EXCO.

For purposes hereof, “good cause” shall mean not only gross negligence and
willful misconduct, but also the material breach of or inability to meet the
standards of operation contained in Section 3.3, or a material failure or
inability of a Party Operator to perform its obligations under the relevant
Joint Development Operating Agreement. As used herein, “gross negligence” and
“willful misconduct” shall include material unlawful acts committed by an
operator of which such operator had actual knowledge at the time in question.
Notwithstanding anything to the contrary herein, (I) if there is a dispute as to
whether a condition resulting in good cause to remove a Party Operator has
occurred, or whether such condition has been cured, such Party Operator shall
continue to serve and discharge its duties in such capacity until the dispute
has been resolved in accordance with Section 13.2, and (II) a change of a
corporate name or structure of a Party Operator or Transfer of a Party
Operator’s interest to another direct or indirect Wholly-Owned Affiliate of the
same ultimate parent company shall not be the basis for removal of such Party
Operator.

During the term of this Agreement, for avoidance of doubt, as between the
Parties, the provisions of this Section 3.5(b) and Section 3.5(c) shall be in
lieu of any provisions in any Joint Development Operating Agreement for the
removal or resignation of the operator thereunder.

 

  (c) Upon the occurrence of a Material Event with respect to a Party Operator,
it shall be deemed to have resigned as operator under each Joint Development
Operating Agreement for which it serves as operator, or if any Person that is
not a Development Party is party to such Joint Development Operating Agreement,
then a Party Operator shall be required to resign as operator under such Joint
Development Operating Agreement, without any action by the other Parties, except
the selection of a successor pursuant to the terms and conditions of the
relevant Joint Development Operating Agreement.

 

  (d) Following any resignation or removal of EXCO Operator as operator under
any Applicable Operating Agreement, if BG or one of its Affiliates is still a
Party to this Agreement, EXCO shall vote for BG or BG’s designee to serve as the
successor operator under such Applicable Operating Agreement.

 

6



--------------------------------------------------------------------------------

  (e) Each Party Operator shall conduct all operations in accordance with and
subject to the terms of Article 4, and Sections 3.3, 3.4, this 3.5, 3.7, 3.10
and 3.11, in addition to any terms set forth in the relevant Applicable
Operating Agreements.

Section 3.6 Joint Development Operator.

 

  (a) EOC is hereby designated and agrees to serve as the initial Joint
Development Operator in accordance with the terms and conditions of this
Agreement. The designation set forth in this Section 3.6(a) is personal to EOC,
as a consequence of the specific skills it holds with respect to shale
operations, and operations in the Haynesville shale in particular.

 

  (b) Joint Development Operator may resign at any time by giving at least
ninety (90) days’ prior written notice to the other Development Parties. Joint
Development Operator shall be deemed to have resigned without any action by the
other Development Parties, except for selection of a successor, under the
following circumstances: (i) Joint Development Operator terminates its legal
existence (other than as part of a reorganization that results in the Transfer
of all of its rights and obligations in the East Texas/North Louisiana Area to a
Wholly-Owned Affiliate of the same ultimate parent company of such Joint
Development Operator); (ii) Joint Development Operator no longer possesses the
corporate capability to serve as Joint Development Operator (provided that, for
the avoidance of doubt, corporate capability is not a measure of Joint
Development Operator’s knowledge and expertise regarding the performance of
drilling operations, but instead concerns Joint Development Operator’s ability
to function as a business generally); or (iii) any payment default or
acceleration of debt (other than an acceleration of debt caused by a Change in
Control of Joint Development Operator or any of its Affiliates) by Joint
Development Operator or any of its Affiliates shall have occurred and be
continuing under (in each case) any material (I) agreement for borrowed money of
Joint Development Operator or any of its Affiliates or (II) guarantee by Joint
Development Operator or its Affiliates of another Person’s payment or
performance obligations.

 

  (c) Joint Development Operator may be removed under the following
circumstances:

 

  (i) by the affirmative vote of the Development Parties other than Joint
Development Operator and its Affiliates holding a majority of the Participating
Interest held by such Development Parties: (A) if there is a Change in Control
of Joint Development Operator; or (B) for good cause, provided that in the case
of removal for good cause, such vote shall not be deemed effective until a
written notice has been delivered to Joint Development Operator by another Party
detailing the alleged default and Joint Development Operator has failed to cure
the default within thirty (30) days from its receipt of the notice or, if the
default concerns an operation then being conducted, within forty-eight
(48) hours of its receipt of the notice; or

 

7



--------------------------------------------------------------------------------

  (ii) by the affirmative vote of the Development Parties holding a majority of
the Participating Interest in the event that Joint Development Operator’s and
its Affiliates’ aggregate Participating Interest falls below twelve and a half
percent (12.5%).

For purposes hereof, “good cause” shall mean not only gross negligence or
willful misconduct but also the material breach of or inability to meet the
standards of operation contained in Section 3.3, or material failure or
inability to perform its obligations under this Agreement. Notwithstanding
anything to the contrary herein, (I) if there is a dispute as to whether a
condition resulting in good cause to remove Joint Development Operator has
occurred, or whether such condition has been cured, Joint Development Operator
shall continue to serve and discharge its duties in such capacity until the
dispute has been resolved in accordance with Section 13.2, and (II) a change of
a corporate name or structure of Joint Development Operator or Transfer of Joint
Development Operator’s interest to another direct or indirect Wholly-Owned
Affiliate of the same ultimate parent company shall not be the basis for removal
of Joint Development Operator.

 

  (d) Upon the occurrence of a Material Event with respect to Joint Development
Operator, it shall be deemed to have resigned without any action by the other
Parties, except the selection of a successor pursuant to Section 3.6(e). If a
petition for relief under the federal bankruptcy laws is filed by or against
Joint Development Operator, and the removal of Joint Development Operator is
prevented by the terms of the Bankruptcy Code or actions of the federal
bankruptcy court, then, to the extent allowed by Law, the Operating Committee
shall serve as Joint Development Operator until Joint Development Operator has
elected to reject or assume this Agreement pursuant to the Bankruptcy Code, and
an election to reject this Agreement by Joint Development Operator as a debtor
in possession, or by a trustee in bankruptcy, shall be deemed a resignation as
Joint Development Operator without any action by the other Parties, except the
selection of a successor.

 

  (e)

Following any resignation or removal of EOC as Joint Development Operator, if BG
or one of its Affiliates is still a Party to this Agreement, BG or its
designated Affiliate shall be entitled to become successor Joint Development
Operator. Should BG and its Affiliates elect not to become successor Joint
Development Operator, or should none of BG and its Affiliates be a Party to this
Agreement, a successor Joint Development Operator shall be selected by the
Parties by the affirmative vote of Parties holding collectively at least
seventy-five percent (75%) of the Participating Interests eligible to vote. If
Joint Development Operator has been removed for cause or is deemed to have
resigned or votes only to succeed itself, it and its Affiliates shall not be
entitled to vote for the successor Joint Development Operator (but any
transferee of all or any part of the Joint Development Operator’s Participating
Interest shall be entitled to vote for the successor Joint Development
Operator). The Joint Development Operator’s resignation or removal shall not
become effective until 7:00 o’clock am on the first day of the Calendar Month
following the expiration of ninety (90) days after the giving of notice of
resignation by the Joint Development Operator, the deemed resignation of the
Joint Development Operator or action by BG or the

 

8



--------------------------------------------------------------------------------

 

non-operators to remove Joint Development Operator, unless a successor Joint
Development Operator has been selected and assumes the duties of Joint
Development Operator at an earlier date.

 

  (f) Subject to the terms and conditions of this Agreement, in addition to
those certain other duties and responsibilities expressly set forth herein,
Joint Development Operator shall:

 

  (i) notwithstanding the terms of any Applicable Operating Agreement to the
contrary, at the option of any Development Party, pay such Development Party’s
share of: (A) rentals, shut-in well payments and minimum royalties required to
be paid to lessees under the Leases included in the Subject Oil and Gas Assets;
and (B) royalties, overriding royalties and other burdens required to be paid to
lessees and holders of overriding royalties and other burdens on the Leases
included in the Subject Oil and Gas Assets, provided that the Development
Party’s share of the payments described in clauses (A) and (B) shall be billed
to or advanced by, as the case may be, such Development Party in accordance with
Section 2.2;

 

  (ii) at the option of any Development Party, pay such Development Party’s
share of joint interest billings and cash calls (including, in the case of BG,
Carried Costs) from third party operators relating to wells in the East
Texas/North Louisiana Area not operated by a Party Operator, provided that the
Development Party’s share of such payments shall be billed to or advanced by, as
the case may be, such Development Party in accordance with Section 2.2; and

 

  (iii) notwithstanding the terms of any Applicable Operating Agreement to the
contrary, at the option of any Development Party, at such Development Party’s
expense, secure any title curative matters and pooling amendments or agreements
required of such Development Party under the Applicable Operating Agreement in
connection with Leases or other rights to oil and gas included in the Subject
Oil and Gas Assets, provided that the Development Party’s expenses for such
requested actions shall be billed to or advanced by, as the case may be, such
Development Party in accordance with Section 2.2.

Section 3.7 Liability of Operator.

 

  (a)

Subject to the rights of a Development Party to remove any Party acting as Joint
Development Operator under this Agreement or Party Operator under any Applicable
Operating Agreement in accordance with the terms hereof, in no event shall any
Party serving as Joint Development Operator or a Party Operator have any
liability as Joint Development Operator under this Agreement or Party Operator
under any Applicable Operating Agreement for any claim, damage, loss or
liability sustained or incurred in connection with any Development Operation or
any breach of Section 3.3 or any similar provision regarding the standard of

 

9



--------------------------------------------------------------------------------

 

performance of a Party Operator in performing operations under any Applicable
Operating Agreement, EVEN IF SUCH CLAIM, DAMAGE, LOSS OR LIABILITY AROSE IN
WHOLE OR IN PART FROM THE ACTIVE, PASSIVE, SOLE OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OF SUCH PARTY, ANY OF ITS AFFILIATES OR ANY OFFICER,
PARTNER, MEMBER, DIRECTOR OR EMPLOYEE OF SUCH PARTY, OTHER THAN IF SUCH CLAIM,
DAMAGE, LOSS OR LIABILITY AROSE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH PARTY, ANY OF ITS AFFILIATES OR ANY OFFICER, PARTNER, MEMBER, DIRECTOR
OR EMPLOYEE OF SUCH PARTY (WHICH CLAIM, DAMAGE, LOSS OR LIABILITY IS THE SUBJECT
OF SECTION 3.7(B)) and provided further that neither Joint Development Operator
nor any Party Operator shall be released from liability for a material breach of
any financial, administrative or procedural (such as providing notices and
voting) obligation of Joint Development Operator under this Agreement or a Party
Operator under any Applicable Operating Agreement; it being understood by each
Party that any such claim, damage, loss or liability (other than that caused by
the gross negligence or willful misconduct of a Party, its Affiliates or any
officer, partner, member, director or employee of a Party or any of its
Affiliates, or the material breach of any financial, administrative or
procedural (such as providing notices and voting) obligation of Joint
Development Operator or a Party Operator), shall be borne severally by the
Parties (including such operator) in proportion to their interests in the
operations or activities giving rise to such claim, damage, loss or liability.

 

  (b) Any Party serving as Joint Development Operator or a Party Operator shall
bear sole liability on behalf of the Parties for any claim, damage, loss or
liability sustained or incurred in connection with Development Operations
hereunder or under an Applicable Operating Agreement to the extent such claim,
damage, loss or liability arose in whole or in part from the gross negligence or
willful misconduct of such Party or any of its Affiliates or any officer,
partner, member, director or employee of such Party or Affiliate of such Party.

 

  (c) Notwithstanding anything to the contrary herein or in any Applicable
Operating Agreement, neither Joint Development Operator nor any Party Operator
shall be liable for the gross negligence or willful misconduct of a Secondee,
nor shall the gross negligence or willful misconduct of such a Secondee be
grounds for removal of Joint Development Operator pursuant to Section 3.5(c) or
such Party Operator in accordance with Section 3.5(b).

Section 3.8 Secondees. Notwithstanding the terms of any Applicable Operating
Agreement to the contrary, BG shall have the right to place Secondees within the
organization of EXCO Operator while it is serving as Joint Development Operator,
all as set forth in Exhibit “C” attached hereto.

Section 3.9 Non-Solicitation of Joint Operator Employees. No Party may solicit
any employee of Joint Development Operator for a period of twelve (12) Calendar
Months after

 

10



--------------------------------------------------------------------------------

such employee’s employment with Joint Development Operator has ended without
obtaining the prior written consent of Joint Development Operator, provided that
this prohibition shall not apply to offers of employment made by a Party
pursuant to a general solicitation of employment to the public or the industry,
and no Party shall be prohibited from employing any such person who contacts
such Party on his or her own initiative.

Section 3.10 Certain Reports.

 

  (a) Joint Development Operator and each Party Operator shall provide the
following data and reports, as they are currently produced or compiled, for each
Development Operation for which it serves as operator to the Participating
Parties for such Development Operation:

 

  (i) copies of all logs or surveys, including in digitally recorded format if
such exists;

 

  (ii) daily drilling and production reports;

 

  (iii) copies of all tests and core data and analysis reports;

 

  (iv) final well recap reports;

 

  (v) copies of all plugging reports;

 

  (vi) as requested by Participating Party from time to time and, except as
prohibited by restrictions under third party contracts (which restrictions Joint
Development Operator or Party Operator, as applicable, shall use its reasonable
efforts to have waived), copies of current geological and geophysical maps,
seismic sections and shot point location maps;

 

  (vii) subject to the following sentence, engineering studies, development
schedules and annual progress reports on development projects;

 

  (viii) subject to the following sentence, field and well performance reports,
including reservoir studies and reserve estimates;

 

  (ix) copies of written notices provided by any third Person regarding
violations or potential violations of applicable Law;

 

  (x) copies of all material reports provided to any Governmental Authority;

 

  (xi) upon written request of a Participating Party, copies of any material
correspondence between such operator and any Governmental Authority;

 

  (xii) copies of all title opinions, including drill site title opinions and
division order title opinions;

 

11



--------------------------------------------------------------------------------

  (xiii) such other information as may be reasonably requested by a
Participating Party; and

 

  (xiv) such other reports as may be directed by the Operating Committee.

Notwithstanding the foregoing, if any of the foregoing data or reports under
clause (vii) or (viii) above is generated, assembled or prepared by a third
party that is not an Affiliate of Joint Development Operator or the applicable
Party Operator (“Third Party Prepared Information”), then unless the costs of
such third party’s services with respect to such Third Party Prepared
Information are chargeable to the joint account for such Participating Parties,
Joint Development Operator or Party Operator (as applicable) shall not be
required to furnish such Third Party Prepared Information to any Participating
Party, other than any Participating Party that pays Joint Development Operator
or the applicable Party Operator its Participating Interest share of the cost of
such Third Party Prepared Information.

 

  (b) Joint Development Operator and each Party Operator shall, in the conduct
of Development Operations:

 

  (i) report to the Participating Parties within 24 hours of the management of
such Joint Development Operator or Party Operator (as applicable) receiving
notice thereof, details of fatalities, lost time incidents, material
environmental incidents and any other material incidents which (in each case)
may present a reputational risk to such Participating Parties and also provide
copies of any written notices received from Governmental Authorities or third
parties with respect to such fatalities and incidents;

 

  (ii)

prepare an HSSE report to be submitted by such operator to the Participating
Parties on the fifteenth (15th) day of April, July, October and January of each
year in respect of the previous three months, and monthly with respect to item
(ii)(c) only, with content to be agreed by the Operating Committee but
containing at a minimum:

 

  (A) progress against the HSSE Plan applicable to such period;

 

  (B) status of HSSE actions relating to HSSE audits;

 

  (C) occupational safety indicators (fatalities and lost time incidents and
frequency, recordable incidents and frequency and total man hours worked) of
such operator (and as agreed to as part of the HSSE Plan in accordance with
Section 4.10, its contractors and subcontractors);

 

  (D) known environmental incidents (e.g. leaks, spills, and cases of violations
of environmental Laws and permits); and

 

  (E) HSSE related claims;

 

12



--------------------------------------------------------------------------------

  (iii) Contractually require its contractors, subcontractors and suppliers of
services to comply with all applicable Laws and all safety rules of such Joint
Development Operator or Party Operator binding on operator personnel, and
provide to its contractors and subcontractors copies of the HSSE Principles and
HSSE Management System generated pursuant to Section 4.10 that are then in
effect and use its commercially reasonable efforts to enforce such Persons’
compliance with such principles and system; and

 

  (iv) with reasonable advance notice, permit the Participating Parties to have
access during normal business hours (at their sole risk and expense,
notwithstanding anything herein or in any Associated Agreement to the contrary)
to operations, design phase activities, books and records, and representatives
of such operator for the purpose of conducting HSSE and asset integrity audits
(provided that such Participating Parties shall (A) minimize any disruption to
the operations and business of such Joint Development Operator or such Party
Operator caused by such audits, and (B) adhere to all safety rules of such
operator and the HSSE Principles and HSSE Management System then in effect while
conducting such audits).

 

  (c) to the extent that a Development Party is responsible for any portion of
the liability associated therewith, Joint Development Operator and each Party
Operator shall promptly notify the Development Parties of any third party
written claim or suit arising from Development Operations of which such operator
becomes aware that exceeds (or is reasonably expected to exceed) one hundred
thousand dollars (US$100,000), and, upon request of a Development Party from
time to time, shall further provide, in a timely manner, the then current
information regarding the progress and status of any such claims or suits.

Section 3.11 Insurance.

 

  (a)

Joint Development Operator and each Party Operator shall also carry insurance
for the benefit of the joint account of the Development Parties as outlined in
Exhibit “I” attached hereto and made a part hereof (provided that no Party
Operator shall be required to carry insurance for any Development Party that is
not a party to the Applicable Operating Agreement for which it is operator). All
such policies shall be carried with insurers maintaining a credit rating of at
least “A-” by Standard & Poors or A.M. Best or “A3” by Moody’s. Joint
Development Operator and each Party Operator shall provide copies of such
policies to the Development Parties covered by such policies upon request, and
shall notify all Development Parties to be covered by such policies if it has
been unable to obtain or maintain any of such policies. Except for worker’s
compensation policies, Joint Development Operator and each Party Operator shall
arrange for the Development Parties, according to their respective interests, to
be named as additional insureds on the relevant policies, with waivers of
subrogation in favor of all parties with respect to their interests under this
Agreement or such Applicable Operating Agreement, as applicable. Joint
Development Operator and

 

13



--------------------------------------------------------------------------------

 

each Party Operator shall duly file any relevant claims and use commercially
reasonable efforts to collect for the account of the relevant Development
Parties any proceeds under such policies. Joint Development Operator and each
Party Operator shall require all contractors and subcontractors engaged in work
for Development Operations to comply with the workers compensation Laws of the
state where the Development Operations are being conducted and to maintain such
other insurance as Joint Development Operator or such Party Operator may
require.

 

  (b) Notwithstanding the foregoing, any Development Party may obtain such
insurance as it deems advisable for its own account at its own expense. Such
insurance shall, in so far as it relates to Development Operations, contain a
waiver of subrogation by the insurers in favor of each of the other Parties.
Joint Development Operator and each Party Operator shall reasonably cooperate
and assist such insurers in the investigation of insurance claims made by a
Development Party in connection with the operations performed hereunder.

 

  (c) Joint Development Operator and each Party Operator shall in respect of
insurance obtained by contractors and subcontractors pursuant to
Section 3.11(a): (i) if requested by any Development Party, supply such
Development Party with evidence of the insurance that has been effected and is
being maintained; and (ii) in connection with any Development Operations
Contracts entered into on or after the Closing Date (excluding any written or
oral confirmations, service orders or purchase orders entered into from or after
the Closing Date under contracts existing as of the Closing Date), take all
commercially reasonable steps to require that such contractors and
subcontractors obtain from their insurers a waiver of subrogation in favor of
Joint Development Operator or such Party Operator and each of the Development
Parties.

Section 3.12 Reimbursement of Joint Development Operator and Party Operators for
Technical Services; Overhead.

 

  (a) From and after the Closing Date and for so long as EOC serves as Joint
Development Operator and does not undergo a change in Control of its ultimate
parent company, Joint Development Operator shall be entitled to perform
Technical Services required in connection with Development Operations conducted
by Joint Development Operator or any Party Operator that is an Affiliate of
EXCO, and to charge the Development Parties for Technical Services Costs
incurred in connection therewith.

 

  (b)

All Technical Services Costs chargeable with respect to Development Operations
shall be chargeable to the Development Parties on a Calendar Month basis by
Joint Development Operator and each Development Party shall pay its
Participating Interest share thereof in accordance with Section 2.2. With
respect to any Development Operation, if any Technical Services Costs are billed
under a Pre-Existing Operating Agreement or a Subsequent Operating Agreement,
then such amount received by Joint Development Operator or Party Operator in

 

14



--------------------------------------------------------------------------------

 

connection therewith will be shared by the Development Parties in accordance
with their respective Participating Interests (and Joint Development Operator or
Party Operator, as applicable, shall credit to each such other Development Party
the proportionate share to which such Development Party is entitled with respect
to such amount received by such Joint Development Operator or Party Operator).

 

  (c) All employees and Secondees of Joint Development Operator and its
Affiliates providing Technical Services to Development Operations that do not
work solely on Development Operations shall record their time, and the time
sheets of such employees and Secondees shall identify the time spent providing
Technical Services to Development Operations, and only that portion of their
time spent providing Technical Services to Development Operations shall be
chargeable to the Development Parties. All such time sheets and related work
records shall be subject to audit by the Development Parties. Notwithstanding
the foregoing, from time to time the Development Parties may agree upon an
allocation of time for certain employees and Secondees in lieu of requiring such
employees and Secondees to record their time.

 

  (d) To the extent that any Development Operations are subject to a
Pre-Existing Operating Agreement and EXCO or an Affiliate of EXCO is the Party
Operator thereunder, then each Development Party shall be responsible for and
pay its Working Interest share of the overhead rates specified in such
Pre-Existing Operating Agreement for such Development Operations conducted
thereunder in accordance with Section 2.2.

 

  (e) Except for Development Operations that are subject to a Pre-Existing
Operating Agreement or a Subsequent Operating Agreement, with respect to all
Development Operations conducted by EXCO or an Affiliate of EXCO as Party
Operator hereunder or under any Joint Development Operating Agreement, each
Development Party shall be responsible for and pay its Working Interest share of
the overhead rates specified in Schedule 3.12 (subject to Section 3.12(f) below)
for such Development Operations in accordance with Section 2.2.

 

  (f) With respect to Development Operations conducted by EXCO or an Affiliate
of EXCO as a Party Operator under a Subsequent Operating Agreement each
Development Party shall pay its Working Interest share of the producing well
and/or drilling well overhead rates for such Development Operations specified in
such Subsequent Operating Agreement (the “Other Overhead Rates”) in accordance
with Section 2.2; provided that, in the event that the Other Overhead Rates
differ from the overhead rates specified in Section 3.12(e) (the “Section 3.12
Overhead Rates”), then:

 

  (i)

to the extent that a Development Party’s Working Interest share of such Other
Overhead Rates in any Calendar Month paid by such Development Party exceeds such
Development Party’s Working Interest share of the Section 3.12 Overhead Rates
for such Development Party for such Calendar Month (such Development Party’s
“Actual Operating Agreement

 

15



--------------------------------------------------------------------------------

 

Charges”), then such Party Operator shall credit to such Development Party the
difference between its Working Interest share of the Other Overhead Rates paid
by such Development Party and its Actual Operating Agreement Charges for such
Calendar Month; or

 

  (ii) to the extent that a Development Party’s Working Interest share of such
Other Overhead Rates in any Calendar Month paid by such Development Party is
less than the Actual Operating Agreement Charges for such Development Party for
such Calendar Month, then (upon notice by such Party Operator) such Development
Party shall pay such Party Operator the difference between its Actual Operating
Agreement Charges and its Working Interest share of such Other Overhead Rates
for such Calendar Month in accordance with Section 2.2.

 

  (g) Each Development Party shall bear its Participating Interest share of the
Technical Services Costs and its Working Interest share of overhead rates
chargeable to each Development Party pursuant to this Section 3.12; provided
that, in the case of Sole Risk Operations, the costs and expenses of such
overhead shall be chargeable solely to the Participating Parties with respect to
such Sole Risk Development Operations in accordance with their respective
Working Interests in such Sole Risk Development Operations.

ARTICLE 4

OPERATING COMMITTEE; DEVELOPMENT WORK PROGRAM;

ANNUAL WORK PROGRAM AND BUDGETS

Section 4.1 Operating Committee.

 

  (a) To facilitate the creation, approval and amendment of the Development Work
Program and Annual Work Program and Budgets, and the approval of certain
contracts entered into by Joint Development Operator in the course of performing
Development Operations, and provide for the overall direction of Joint
Development Operations, there is hereby established an Operating Committee
composed of representatives of each Development Party. Each Development Party
shall appoint one (1) representative and one (1) alternate representative to
serve on the Operating Committee, and shall appoint its initial representative
and alternate representative by notice to the others on or prior to the first to
occur of the first meeting of the Operating Committee or the first vote of the
Operating Committee pursuant to Section 4.1(n). All actions of a Development
Party taken with respect to the Operating Committee shall be taken through its
representative or alternate representative.

 

  (b) Each Development Party shall have the right to change its representative
and alternate at any time by giving notice of such change to the other Parties.

 

  (c) The Operating Committee shall have the powers and duties expressly
ascribed to it in this Agreement.

 

16



--------------------------------------------------------------------------------

  (d) The representative of a Development Party, or in his absence his alternate
representative, shall be authorized to represent and bind such Development Party
with respect to any matter which is within the powers of the Operating Committee
and is properly brought before the Operating Committee. Each such representative
shall have a vote equal to the Participating Interest of the Development Party
that appointed such representative. Each alternate representative shall be
entitled to attend all Operating Committee meetings but shall have no vote at
such meetings except in the absence of the representative for whom he is the
alternate. In addition to the representative and alternate representative, each
Development Party may also bring to any Operating Committee meetings such
advisors as it may deem appropriate.

 

  (e) Joint Development Operator may call a meeting of the Operating Committee
by giving notice to the Development Parties at least fifteen (15) days in
advance of such meeting. Any Development Party may request a meeting of the
Operating Committee by giving notice to the other Development Parties and Joint
Development Operator, which notice shall include any proposals being proposed by
such Development Party for consideration at the meeting (including appropriate
supporting information not previously distributed to the Development Parties).
Upon receiving such request, Joint Development Operator shall call such meeting
for a date not less than fifteen (15) days nor more than twenty (20) days after
receipt of the request.

 

  (f) The Operating Committee may establish such subcommittees as the Operating
Committee may deem appropriate. The functions of such subcommittees shall be to
serve in an advisory capacity only. Each Development Party shall have the right
to appoint a representative to each subcommittee. The Operating Committee is
hereby deemed to have established an implementation committee whose purpose
shall be to brainstorm, develop and discuss strategies for the efficient
development of the Subject Oil and Gas Assets, implementation of such strategies
through the Development Work Program and Annual Work Program and Budgets, and
potential acquisitions (whether by leasing, purchase, farm-in or otherwise) of
other Oil and Gas Assets (provided that, for the avoidance of doubt, no
Development Party or Affiliate of a Development Party shall have any obligation
to offer another Development Party the opportunity to participate in
acquisitions of Oil and Gas Assets except as provided in Article 9).

 

  (g)

Each notice of a meeting of the Operating Committee as provided by Joint
Development Operator shall contain: (i) the date, time and location of the
meeting; (ii) an agenda of the matters and proposals to be considered and/or
voted upon; and (iii) copies of all proposals to be considered at the meeting
(including appropriate supporting information not previously distributed to the
Development Parties). A Development Party, by notice to the other Development
Parties and Joint Development Operator, which notice shall include any
additional proposals being proposed by such Development Party to be considered
at the meeting (including appropriate supporting information not previously
distributed to the Development Parties), given not less than five (5) Business
Days prior to a

 

17



--------------------------------------------------------------------------------

 

meeting, may add additional matters to the agenda for a meeting. On the request
of a Development Party, and with the unanimous consent of all Development
Parties, the Operating Committee may consider at a meeting a proposal not
contained in such meeting agenda.

 

  (h) There shall be at least one (1) but not more than three (3) meetings of
the Operating Committee per Calendar Quarter unless all Development Parties
agree in writing to the contrary. The restriction on number of meetings
contained in this Section shall not restrict the number of proposals that may be
submitted without a meeting pursuant to Section 4.1(m). Meetings of each
subcommittee shall take place as often as the Operating Committee shall
determine. All meetings of the Operating Committee and each subcommittee shall
be held in the offices of Joint Development Operator, or elsewhere as the
Operating Committee or such subcommittee may mutually decide.

 

  (i) Except as provided otherwise in this Section 4.1(i) and in Section 5.2,
all decisions, approvals and other actions of the Operating Committee on all
proposals coming before it that are within its powers to approve or disapprove,
shall be decided by the affirmative vote of Development Parties holding
collectively at least seventy-five percent (75%) of the Participating Interests
of the Development Parties entitled to vote on such proposals, provided that
(i) any Development Operation proposed to the Operating Committee that is not
approved by the Operating Committee and that may be proposed and conducted as a
Sole Risk Development Operation under the terms of the Applicable Operating
Agreement may be so proposed and conducted by the Development Parties desiring
to participate in such Development Operation and (ii) any Area-Wide Operation
proposed to the Operating Committee which is not approved by the Operating
Committee may be conducted by those Development Parties desiring to participate
in such Development Operation at their sole risk and expense. Notwithstanding
the preceding, any proposal to reduce the quantity of work to be conducted under
the Development Work Program or any Annual Work Program and Budget (to the
extent relating to any Development Operations included in any Development Work
Program) with respect to any period prior to the Carry Termination Event shall
also require the affirmative vote of EXCO.

 

  (j) With respect to meetings of the Operating Committee and each subcommittee,
Joint Development Operator’s duties shall include: (i) timely preparation and
distribution of the agenda; (ii) organization and conduct of the meeting; and
(iii) preparation of a written record or minutes of each meeting.

 

  (k) Joint Development Operator shall have the right to appoint the chairman of
the Operating Committee and each subcommittee, provided that, for the avoidance
of doubt, the chairman shall have no special casting or deciding vote on any
matter presented to the Operating Committee. The chairman of the Operating
Committee shall appoint a secretary who shall make a record of each proposal
voted on and the results of such voting at each Operating Committee meeting.
Each Development Party shall sign and be provided a copy of such record at the
end of such meeting, and it shall be considered the final record of the
decisions of the Operating Committee.

 

18



--------------------------------------------------------------------------------

  (l) The secretary shall provide each Development Party with a copy of the
minutes of each Operating Committee meeting within fifteen (15) Business Days
after the end of the meeting. Each Development Party shall have fifteen
(15) days after receipt of such minutes to give notice to the secretary of any
objections to the minutes. A failure to give notice specifying objection to such
minutes within said fifteen (15) day period shall be deemed to be approval of
such minutes. In any event, the votes recorded under Section 4.1(j) shall take
precedence over the minutes described above.

 

  (m) In lieu of a meeting, any Development Party may submit any proposal that
is within the Operating Committee’s powers to approve or disapprove to the
Operating Committee for a vote by notice. The proposing Development Party or
Development Parties shall notify Joint Development Operator with written
materials describing the proposal and Joint Development Operator shall provide a
copy of such proposal to each Development Party. Any such proposal by a
proposing Development Party shall include with such proposal adequate
documentation to enable the other Development Parties to make a decision. Each
Development Party (including the proposing Development Party) shall communicate
its vote on the proposal by notice to Joint Development Operator and the other
Development Parties within fifteen (15) days after receipt of the proposal from
the Joint Development Operator, unless such proposal, together with any other
increases to an approved Annual Work Program and Budget for a Calendar Year, if
accepted, would result in aggregate spending pursuant to such Annual Work
Program and Budget of more than ten percent (10%) in excess of the original
amount of the Annual Work Program and Budget approved pursuant to Section 4.4
(or, in the case of the Annual Work Program and Budget for Calendar Year 2009,
attached hereto as Exhibit “E-1”) or, once amended to increase the amount of the
Annual Work Program and Budget ten percent (10%) above the then existing amount
in accordance with Section 4.4(e), the amended amount of the Annual Work Program
and Budget, in which case each Development Party (including the proposing
Development Party) shall communicate its vote on the proposal by notice to Joint
Development Operator and the other Development Parties within sixty (60) days
after receipt of the proposal from the Joint Development Operator. Any
Development Party failing to communicate its vote in a timely manner shall be
deemed to have voted against such proposal. Within five (5) Business Days
following the expiration of the relevant time period, Joint Development Operator
shall give each Development Party a confirmation notice stating the tabulation
and results of the vote on such proposal.

 

  (n) From time to time, the Operating Committee may approve guidelines,
standards or procedures regarding the implementation of Development Operations
to be observed in the conduct of Development Operations by Joint Development
Operator and each Party Operator.

 

19



--------------------------------------------------------------------------------

  (o) All decisions taken by the Operating Committee pursuant to this
Section 4.1 shall be conclusive and binding on all Parties.

 

  (p) All notices and communications required or permitted to be given under
Section 3.10 or Article 4 to the Development Parties or a Party Operator or the
members of the Operating Committee shall be sufficient in all respects if given
in writing and delivered personally, or sent by bonded overnight courier, or
mailed by U.S. Express Mail or by certified or registered United States Mail
with all postage fully prepaid, or sent by telex or facsimile transmission
(provided any such telex or facsimile transmission is confirmed either orally or
by written confirmation), or sent by pdf via e-mail, addressed to the
appropriate Party at the address for such Party shown below or at such other
address as such Party shall have theretofore designated by written notice
delivered to the Party giving such notice:

 

If to EXCO:  

EXCO Operating Company, LP

EXCO Production Company, LP

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention Michael R. Chambers

Telephone: (214) 368-2084

Fax: (214) 438-1347

E-mail: mchambers@excoresources.com

 

With copies to:

 

Attention Harold L. Hickey

Telephone: (214) 368-2084

Fax: (214) 368-8754

E-mail: hhickey@excoresources.com

 

Attention Stephen F. Smith

Telephone: (214) 368-2084

Fax: (214) 706-3409

Email: ssmith@excoresources.com

If to BG:    

BG US Production Company, LLC

5444 Westheimer, Suite 1200

Houston, Texas 77056

Attention: Jon Harris

Telephone: (713) 599-4000

Fax: (713) 599-4250

E-mail: Jon.Harris@bg-group.com

 

20



--------------------------------------------------------------------------------

 

BG US Production Company, LLC

5444 Westheimer, Suite 1200

Houston, Texas 77056

Attention: Bill Way

Telephone: (713) 599-4000

Fax: (713) 599-4250

E-mail: Bill.Way@bg-group.com

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission or email during normal business hours, or upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail, as the case may be. The Parties
may change the address, telephone numbers, facsimile numbers and email addresses
to which such communications are to be addressed by giving written notice to the
other Parties in the manner provided in this Section 4.1(p).

Section 4.2 Development Work Program.

 

  (a) The Operating Committee shall adopt, and modify from time to time, a
multi-year work program for Development Operations (the “Development Work
Program”) as follows:

 

  (i) The Operating Committee is hereby deemed to have approved the work program
attached hereto as Exhibit “D” for Development Operations to be performed
through Calendar Year 2012. Such work program shall constitute the Development
Work Program applicable through Calendar Year 2012 except as otherwise revised,
amended or modified by the Operating Committee.

 

  (ii) On or before August 15 of each Calendar Year, commencing in Calendar Year
2011, Joint Development Operator shall prepare and submit to the Operating
Committee a revised Development Work Program setting forth the Development
Operations to be carried out during the following two Calendar Years. Such
proposed Development Work Program shall automatically include any Development
Operations which were approved for such period as part of the prior Development
Work Program unless the Operating Committee determines to the contrary. Within
sixty (60) days after distribution of the proposed Development Work Program (or
such later date as may agreed by the Operating Committee), the Operating
Committee shall meet to consider, modify (if necessary) and approve or reject
the proposed Development Work Program. If the Operating Committee does not
approve any such Development Work Program on or prior to the first day of the
following Calendar Year (for purposes of this Section 4.2(a)(ii), the “current
Calendar Year”), then the Development Work Program for the then-current Calendar
Year shall be the Development Work Program, if any, approved for the
then-current Calendar Year in the preceding Calendar Year.

 

21



--------------------------------------------------------------------------------

  (b) Except as otherwise agreed in writing by the Operating Committee, the
Annual Work Program and Budget for each Calendar Year shall contain not less
than those Development Operations to be performed during such Calendar Year as
set forth in the Development Work Program.

Section 4.3 Initial Annual Work Plan and Budgets. The Annual Work Program and
Budget for the remainder of Calendar Year 2009 is hereby approved by the
Operating Committee and is attached hereto as Exhibit “E-1”. The first draft of
an Annual Work Program and Budget for Calendar Year 2010 attached hereto as
Exhibit “E-2” is hereby deemed approved by the Operating Committee, provided
that the Operating Committee shall approve such further details as would be
required under the terms of Section 4.4 on or before October 15, 2009.

Section 4.4 Subsequent Annual Work Plan and Budgets. For each Calendar Year
during the term of this Agreement commencing with Calendar Year 2010, each
Annual Work Program and Budget shall be adopted as follows:

 

  (a) On or before August 15 in the Calendar Year immediately preceding the
relevant Calendar Year, Joint Development Operator shall prepare and submit to
the Operating Committee a proposed Annual Work Program and Budget for such
applicable Calendar Year (provided that in the case of the proposed Annual Work
Program and Budget for Calendar Year 2010, the draft Annual Work Program and
Budget attached hereto as Exhibit “E-2” shall be basis for such proposed Annual
Work Program and Budget). Each such proposed Annual Work Program and Budget
shall contain at least the following:

 

  (i) all Development Operations that are to be conducted during such Calendar
Year pursuant to the Development Work Program, except with the approval of the
Operating Committee to the contrary;

 

  (ii) all lease maintenance costs and expenditures required under the terms of
existing Leases or existing third party contracts held by Joint Development
Operator for the benefit of Joint Development Operations (including each
Development Party’s share thereof), except with the approval of the Operating
Committee to the contrary;

 

  (iii) estimates of all Technical Services Costs associated with Technical
Services to be provided by Joint Development Operator;

 

  (iv) itemized estimates of the Development Costs (including each Development
Party’s share thereof) for Joint Development Operations covered by the proposed
Annual Work Program and Budget by budget category and allocated between Shallow
Rights and Deep Rights, and Area-Wide Operations, containing sufficient detail
(to the extent available) to afford the ready identification of the nature,
scope and duration of the activity in question;

 

22



--------------------------------------------------------------------------------

  (v) the number of wells to be drilled as part of the Joint Development
Operations in each of the Shallow Rights and the Deep Rights during such
Calendar Year, the proposed locations of such wells (to the extent reasonably
ascertainable at the time such Annual Work Program and Budget is proposed), and
the estimated Development Costs (including each Development Party’s share
thereof) associated therewith;

 

  (vi) estimates of the schedule pursuant to which the Development Parties’
share of Development Costs for Joint Development Operations included in the
Annual Work Program and Budget are anticipated to be incurred by the Development
Parties; and

 

  (vii) any other information requested in writing by a Development Party that
can reasonably be provided by the Joint Development Operator.

 

  (b) Itemized expenditures in an Annual Work Program and Budget may extend over
more than one Calendar Year because such itemized expenditures represent
activities or operations that require commitments in excess of one Calendar
Year. Once itemized expenditures are approved, Joint Development Operator shall
not be required to resubmit them for approval of the Operating Committee on an
annual or other periodic basis, but instead all such items shall be
automatically included in future Annual Work Program and Budgets as items which
have already been approved.

 

  (c)

Joint Development Operator shall regularly consult with the Operating Committee
and the implementation subcommittee during the preparation of each proposed
Annual Work Program and Budget. Following receipt of Joint Development
Operator’s proposed Annual Work Program and Budget, each Development Party shall
furnish to Joint Development Operator and the other Development Parties any
comments, suggestions or proposed amendments it may have respecting the proposed
Annual Work Program and Budget as soon as may be reasonably practicable, and
Joint Development Operator shall consider and discuss such comments, suggestions
and proposed amendments with the Operating Committee. Unless otherwise extended
by the Operating Committee, within sixty (60) days after distribution of the
proposed Annual Work Program and Budget for a Calendar Year, the Operating
Committee and Joint Development Operator shall meet to consider, modify (if
necessary) and approve or reject the proposed Annual Work Program and Budget.
Subject to Section 4.4(d), approval of an Annual Work Program and Budget shall
require the approval of the Operating Committee. Inclusion of an operation in an
approved Annual Work Program and Budget or an approved amendment thereof shall,
subject to the terms of Section 4.6: (i) bind all Development Parties to
participate in such operation, and no Development Party shall have the right to
make any nonconsent election under an Applicable Operating Agreement with
respect to such operation; and (ii) authorize Joint Development Operator to
conduct such operation for the account of all of the Development Parties under
the relevant Applicable Operating Agreement (provided that, to the extent any
third parties are party to such Applicable

 

23



--------------------------------------------------------------------------------

 

Operating Agreement, Joint Development Operator shall propose such operation to
such third parties in accordance with the terms of such Applicable Operating
Agreement, though, for the avoidance of doubt, Joint Development Operator need
not re-propose such operation to the Development Parties), and each Party
Operator to conduct such operation, subject to the budgetary provisions of such
Annual Work Program and Budget and Sections 4.4(i) and 4.7, without further
authorization from the Operating Committee. Each Development Party agrees to
provide such notices, make such elections and take such actions as may
reasonably be required under any Applicable Operating Agreement to implement
this provision. For the avoidance of doubt, no Development Party shall be
obligated to participate in acquisitions of Leases included in an Annual Work
Program and Budget, but instead shall have the right but not the obligation to
participate in such acquisitions pursuant to Article 9.

 

  (d) In the event that an Annual Work Program and Budget is not approved on or
prior to the first day of the Calendar Year to which such Annual Work Program
and Budget pertains (for purposes of this Section 4.4(d), the “relevant Calendar
Year”), the Operating Committee shall be deemed to have approved an Annual Work
Program and Budget for such relevant Calendar Year that includes the following:
(i) the Development Operations scheduled to be performed during the relevant
Calendar Year as set forth in the Development Work Program, if any, and
associated Development Costs reasonably required to implement such Development
Operations; (ii) Operating Expenses equal to the product of the amount of
Operating Expenses approved in the preceding Calendar Year’s Annual Work Program
and Budget and the Operating Expense Multiplier for the relevant Calendar Year;
(iii) Technical Services Costs equal to the amount of Technical Services Costs
approved in the preceding Calendar Year’s Annual Work Program and Budget;
(iv) those multi-year expenditures previously approved by the Development
Parties pursuant to Section 4.4(b) that are attributable to the relevant
Calendar Year; (v) existing payment commitments to third parties under Leases
and contracts binding with respect to the Subject Oil and Gas Assets; and
(vi) taxes payable with respect to the Subject Oil and Gas Assets by any
operator under the terms of any Applicable Operating Agreement.

 

  (e) Any Development Party may propose to amend the Development Work Program or
an Annual Work Program and Budget by notice to the Operating Committee and Joint
Development Operator. Approval of any such amendment shall require the approval
of the Operating Committee. Notwithstanding any provision of Section 4.1 to the
contrary, each Development Party shall have sixty (60) days to consider any
proposed amendment that would increase the estimated costs of the Development
Work Program for any Calendar Year or any Annual Work Program and Budget by more
than ten percent (10%). To the extent that such amendment is approved by the
Operating Committee, the Development Work Program and relevant Annual Work
Program and Budget shall, subject to any required approvals under any Applicable
Operating Agreement, be deemed amended accordingly, provided that any such
amendment shall not invalidate any commitment or expenditure already made by an
operator under an Applicable Operating Agreement in accordance with any previous
authorization given pursuant hereto.

 

24



--------------------------------------------------------------------------------

  (f) Notwithstanding anything to the contrary in this Section 4.4, any
Development Party may propose Development Operations that are not included in
the Development Work Program or a then-current approved Annual Work Program and
Budget (a “Non-Budgeted Operation”). Any such Non-Budgeted Operation proposed by
a Development Party in which all Development Parties agree to participate shall
automatically be added to the Development Work Program and the applicable
approved Annual Work Program and Budget(s) and shall cease to be a Non-Budgeted
Operation. Any such Non-Budgeted Operation in which less than all of the
Development Parties elect to participate (i) that may be undertaken as a Sole
Risk Development Operation under the terms of the relevant Applicable Operating
Agreement or (ii) that is an Area-Wide Operation may be proposed and conducted
as a Sole Risk Development Operation. Notwithstanding the preceding, until
December 31, 2012, no Non-Budgeted Operation may be performed as a Sole Risk
Development Operation for the benefit of a Development Party if the sum of the
estimated costs of conducting such Non-Budgeted Operation for the account of
such Development Party, together with costs incurred or to be incurred by such
Development Party with respect to other Sole Risk Development Operations
performed or to be performed in such Calendar Year, together with all Joint
Development Operations performed or to be performed in such Calendar Year,
exceeds one hundred twenty percent (120%) of the total amount of the approved
Annual Work Program and Budget for such Calendar Year.

 

  (g) Any Development Operation proposed by a third party pursuant to an
Applicable Operating Agreement shall be subject to the terms and conditions of
such Applicable Operating Agreement. Any such Development Operation proposed by
a third party in which all Development Parties elect to participate shall
automatically be added to the Development Work Program and the applicable
approved Annual Work Program and Budget(s). Any such Development Operation in
which less than all of the Development Parties elect to participate that may be
undertaken as a Sole Risk Development Operation under the terms of the relevant
Applicable Operating Agreement may be so proposed and conducted.

 

  (h)

Approval by the Operating Committee of an Annual Work Program and Budget shall
constitute the Operating Committee’s deemed approval for any Party Operator to
expend up to ten percent (10%) in excess of the authorized amount applicable to
its operations within each Annual Work Program and Budget category, not to
exceed in the aggregate ten percent (10%) of the aggregate amount applicable to
its operations in such Annual Work Program and Budget, less, in each case, any
amounts included as line items for contingencies and overruns with respect to
such operations in such category or Annual Work Program and Budget. Each Party
Operator shall promptly notify the Operating Committee of any expenditure made
by it in the exercise of its rights pursuant to this Section 4.4(h). The ten
percent (10%) deemed approval levels set forth in

 

25



--------------------------------------------------------------------------------

 

this Section 4.4(h) shall be calculated with respect to the original amount of
an Annual Work Program and Budget or, once amended, the amended amount of the
Annual Work Program and Budget, provided that no expenditures incurred pursuant
to Section 4.4(i) shall be deemed to be included in an approved Annual Work
Program and Budget for purposes of calculating the ten percent (10%) deemed
approvals pursuant to this Section 4.4(h), nor shall any such expenditures be
considered to be amounts expended in excess of the authorized amount of any
Annual Work Program and Budget for purposes of calculating the ten percent
(10%) deemed approval levels.

 

  (i) Notwithstanding anything to the contrary in this Agreement, any Party
Operator is expressly authorized to make expenditures and incur liabilities
without prior authorization or approval when necessary or advisable, in such
Party Operator’s good faith judgment, to deal with emergencies, including well
blowouts, fires, oil spills, or any other similar event, which may endanger
property, lives, or the environment. Each Party Operator shall as soon as
practicable report to the Development Parties the nature of any such emergency
which arises, the measures it intends to take in respect of such emergency and
the estimated related expenditures.

 

  (j) To the extent reasonably within the control of any Party Operator or the
other Development Party or Development Parties conducting any Joint Development
Operation, the Joint Development Operation shall be conducted at the time
prescribed in the applicable Annual Work Program and Budget.

 

  (k) For the avoidance of doubt, any reference in this Agreement to an approved
Annual Work Program and Budget shall include an Annual Work Program and Budget
that is deemed to have been approved by the Operating Committee, and shall
incorporate all approved amendments thereto and all modifications to Annual Work
Program and Budgets described herein that require no action on the part of the
Parties.

Section 4.5 Statements of Estimated Expenditures. Not later than twenty
(20) days prior to the commencement of each Calendar Quarter during the term of
this Agreement, Joint Development Operator shall provide the Development Parties
a statement of the estimated Development Costs to be incurred in such Calendar
Quarter pursuant to this Agreement, including Development Costs associated with
Joint Development Operations. Such statement shall be for informational purposes
only, and, except as otherwise provided in Section 4.6, no approval of the
Operating Committee shall be required for any of the Development Costs
identified therein to the extent such Development Costs are included in an
approved Annual Work Program and Budget, or are covered by Section 4.4(h).

Section 4.6 AFEs.

 

  (a)

Prior to: (i) spudding any well as a Joint Development Operation, (ii) making
any material expenditures or incurring any material commitments for work on any
Wellbore Operation to be conducted as a Joint Development Operation that is

 

26



--------------------------------------------------------------------------------

 

estimated to cost in excess of five hundred thousand dollars (US$500,000), or
(iii) making any material expenditures or incurring any material commitments for
work on any Area-Wide Operation to be conducted as a Joint Development Operation
that is estimated to cost in excess of one million dollars (US$1,000,000), the
Party Operator or Joint Development Operator, as the case may be, shall submit
for the approval of the Operating Committee an AFE. Where the necessary
information is available, such AFE may be submitted and approved for designated
wells and Wellbore Operations as part of the proposed Annual Work Program and
Budget for a Calendar Year, in which case no separate subsequent AFE shall be
required.

 

  (b) Each Development Party shall communicate an Operating Committee vote to
approve or reject the AFE within fifteen (15) days following receipt of the AFE
(or forty-eight (48) hours (exclusive of Saturday, Sunday and legal holidays) in
the event of a Wellbore Operation when a drilling rig is on location). Any
Development Party failing to communicate its vote within the applicable time
period shall be deemed to have voted against the AFE.

 

  (c) If the Operating Committee approves an AFE for the operation within the
applicable period, the Party Operator or Joint Development Operator shall be
authorized to conduct the operation under the terms of this Agreement. If the
Operating Committee fails to approve an AFE for the operation within the
applicable time period, the operation shall be deemed rejected. The Party
Operator or Joint Development Operator shall promptly notify the Parties if the
operation has been rejected, and, subject to Section 4.4(f), any Development
Party may thereafter conduct the operation as a Sole Risk Development Operation
under the terms of the Applicable Operating Agreement.

 

  (d) For purposes of any Applicable Operating Agreement that contains a casing
point election, approval of an AFE that includes the costs associated with
completing a well shall be deemed to be an election to participate in the
completion of such well pursuant to the relevant provisions of such Applicable
Operating Agreement.

 

  (e) When an operation is approved for greater amounts than those provided for
in the applicable line items of the approved Annual Work Program and Budget, the
Annual Work Program and Budget shall be deemed to be revised accordingly.

Section 4.7 Contract Awards. Notwithstanding the terms of any Applicable
Operating Agreement to the contrary:

 

  (a)

Subject to Sections 4.7(b), (c) and (d), Joint Development Operator and each
Party Operator shall award each Development Operations Contract to the best
qualified contractor considering cost, ability, availability and HSSE
performance considerations (in each case, in Joint Development Operator’s or
Party Operator’s reasonable opinion), to perform the contract without the
obligation to tender and without informing or seeking the approval of the
Operating Committee. The procedures set forth in this Section 4.7 shall not
apply to any contracts that have

 

27



--------------------------------------------------------------------------------

 

been awarded, or in respect of which invitations to tender have been issued, on
or before the Closing Date, provided that the procedures set forth in this
Section 4.7 shall apply to confirmations, service orders or purchase orders
(whether written or oral) entered into on and after the Closing Date pursuant to
existing master service agreements that were effective prior to the Closing
Date.

 

  (b) Prior to Joint Development Operator or any Party Operator entering into a
Development Operations Contract with a Development Party or an Affiliate of a
Development Party for which one or more other Development Parties participating
in such Development Operation that are not Affiliates of such Development
Operations Contract counterparty will be responsible for all or a portion of the
costs and expenses payable thereunder (“Unaffiliated Participating Parties”),
Joint Development Operator or such Party Operator shall obtain the affirmative
vote of the Operating Committee members appointed by Unaffiliated Participating
Parties holding collectively at least seventy-five percent (75%) of the
Participating Interests held by the Unaffiliated Participating Parties.

 

(c)       (i)            From and after January 1, 2010, prior to entering into
a Development Operations Contract that can reasonably be expected to result in
aggregate payments to the counterparty of more than one million dollars
(US$1,000,000) during any twelve (12) consecutive Calendar Month period,
commencing as of January 1 in any Calendar Year, except as provided in
Section 4.7(c)(ii), Joint Development Operator and any Party Operator shall
obtain proposals for such services from at least two (2) service providers. For
the avoidance of doubt, a contract that automatically renews (is evergreen) on a
month-to-month or other periodic basis that would meet the $1,000,000 threshold
if it remained in effect for an entire twelve (12) consecutive Calendar Month
period commencing as of January 1 in any Calendar Year shall be considered
subject to the requirements of the preceding sentence.

 

  (ii)

If the Joint Development Operator or any Party Operator desires to award a
Development Operations Contract that would otherwise be subject to
Section 4.7(c)(i) without tender of proposals from more than one service
provider, whether because only one competent service provider can provide the
contracted-for-service or otherwise, the Joint Development Operator or such
Party Operator may do so with the prior approval of the Operating Committee.
Joint Development Operator and any Party Operator shall present a copy of the
proposed Development Operations Contract to the Operating Committee. Each
Development Party shall notify the Joint Development Operator or such Party
Operator, and the rest of the Operator Committee, of its approval or rejection
of such Development Operations Contract within fifteen (15) Business Days of its
receipt of such Development Operations Contract. Failure of a Development Party
to respond within such period shall be deemed an approval of the award of such
Development Operations Contract. Joint Development Operator and a Party Operator
may only enter into a

 

28



--------------------------------------------------------------------------------

 

proposed Development Operations Contract that would otherwise be subject to
Section 4.7(c)(i) without tender of proposals from more than one service
provider if the Operating Committee approves such Development Operations
Contract.

 

  (iii) To the extent that Joint Development Operator or any Party Operator
enters into a Development Operations Contract for which Joint Development
Operator or any Party Operator is not required to obtain proposals from at least
two (2) service providers pursuant to Section 4.7(c)(i) and such Development
Operations Contract can reasonably be expected to result in aggregate payment to
the counterparty of more than one hundred thousand dollars (US$100,000), Joint
Development Operator or such Party Operator shall keep a written record in its
files that are subject to the audit provisions of Section 2.2 of this Agreement
and Exhibit “C” of the relevant Applicable Operating Agreement explaining why
multiple bids were not obtained for such services

 

  (iv) In connection with the foregoing, Joint Development Operator and each
Party Operator shall keep a written record in its files that are subject to the
audit provisions of Section 2.2 of this Agreement and Exhibit “C” of each Joint
Development Operating Agreement that (i) in the event that the Development
Operations Contract is awarded pursuant to Section 4.7(c)(i), includes the
proposals obtained from the prospective service providers; or (ii) in the event
that the Development Operations Contract is awarded pursuant to
Section 4.7(c)(ii), includes the notice to the Operating Committee and Operating
Committee responses.

 

  (d) From and after the Closing Date, prior to entering into a Development
Operations Contract not specifically and expressly approved as part of an
approved Annual Work Program and Budget that can reasonably be expected to
result in aggregate payments to the counterparty of more than five million
dollars (US$5,000,000) during any twelve (12) consecutive Calendar Month period,
Joint Development Operator and any Party Operator shall present a copy of the
proposed Development Operations Contract to each Development Party, together
with the tender list and tender evaluation criteria used to secure such proposed
Development Operations Contract. Each Development Party shall notify the Joint
Development Operator or such Party Operator and the Operating Committee, of its
approval or rejection of such Development Operations Contract within fifteen
(15) Business Days of its receipt of such materials. Failure of a Development
Party to respond within such period shall be deemed an approval of such
Development Operations Contract. Joint Development Operator and a Party Operator
may only enter into such proposed Development Operations Contract to the extent
that the Operating Committee approves such Development Operations Contract.

 

  (e)

Upon the reasonable written request of a Party, Joint Development Operator or a
Party Operator shall provide such Party a copy of any written contract or
contracts

 

29



--------------------------------------------------------------------------------

 

of a material nature that are utilized in connection with Joint Development
Operations or Sole Risk Development Operations in which such Party is
participating, as well as other information that can reasonably be provided by
such operator regarding the use and performance of any such contract or
contracts, except to the extent Joint Development Operator or such Party
Operator may be prohibited from making any such disclosure under the terms and
conditions of such contract and is unable through commercially reasonable
efforts to obtain consent for such disclosure.

 

  (f) With respect to written contracts that are reasonably expected to be
effective for a period of one (1) or more Calendar Years and that are entered
into from and after the Closing Date, Joint Development Operator and each Party
Operator shall include, in the case of Development Operations Contracts subject
to Section 4.7(b), each of items (i) through (v) (inclusive) below, and shall
use commercially reasonable efforts to include, in the case of Development
Operations Contracts subject to Section 4.7(c) or (d), each of items (i) through
(iv) (inclusive) below:

 

  (i) A right to assign such Development Operations Contract to a successor
operator.

 

  (ii) A right for the operator to enforce the Development Operations Contract
on behalf of all beneficiaries and to recover the full amount of damages
suffered by all beneficiaries on their behalf.

 

  (iii) A statement that the Participating Parties are third party beneficiaries
of the Development Operations Contract.

 

  (iv) A right for any Participating Party to hold, review and use any data and
information, including seismic, geological, geophysical and other technical data
and information that is the subject of such Development Operations Contract.

 

  (v) A right for any Participating Party to enforce the contract as a third
party beneficiary without a requirement to join the operator.

Section 4.8 Area-Wide Operations.

 

  (a) Joint Development Operator shall conduct Area-Wide Operations on behalf of
the Development Parties pursuant to the applicable approved Annual Work Program
and Budget.

 

  (b) All costs and liabilities incurred in Area-Wide Operations shall be borne
and paid, and all assets acquired in such operations owned, by the Participating
Parties in proportion to their Participating Interests.

 

  (c) Each Development Party shall pay its share of estimated expenditures for
Area-Wide Operations in which it participates, and such amounts shall be billed
to or advanced by, as the case may be, such Development Party in accordance with
Section 2.2.

 

30



--------------------------------------------------------------------------------

Section 4.9 Third Party Operators. For the avoidance of doubt, the Parties agree
that (a) the Development Work Program, Annual Work Program and Budget and other
terms of Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.8, 4.9 and 4.10 shall, though
binding as between the Parties, not be binding upon any operator or non-operator
that is not a Party and (b) the terms of Section 4.7 shall not apply to any
operations conducted by an operator that is not a Party.

Section 4.10 HSSE.

 

  (a) Within thirty (30) days following the Closing Date, the Development
Parties shall use good faith efforts to develop HSSE principles to be observed
in the conduct of Development Operations (the “HSSE Principles”) which at a
minimum include: (i) the goals of preventing injuries and providing a healthy,
safe and secure working environment; (ii) protection of the environment;
(iii) the responsibility to seek continuous improvement in HSSE performance; and
(iv) the principle that level of risk is the primary criterion for facilities
design.

 

  (b) Within one hundred twenty (120) days following the Closing Date, the
Development Parties shall use good faith efforts to develop an HSSE plan to be
observed in the conduct of Development Operations (the “HSSE Plan”) relating to
the conduct of activities under this Agreement which is consistent with the HSSE
Principles and the relevant technical standards and codes of practice issued by
American professional bodies, including the American Petroleum Institute, the
American Society of Mechanical Engineers, the American National Standards
Institute, and all applicable Laws.

 

  (c) Within two (2) years following the Closing Date, Joint Development
Operator and each Party Operator shall have used good faith efforts to develop
and implement an HSSE management system to be observed in the conduct of
Development Operations (an “HSSE Management System”) which addresses the HSSE
risks specific to its duties under this Agreement, and any Applicable Operating
Agreement, and the management of controls to eliminate, reduce or mitigate HSSE
risks.

 

  (d) From time to time, the Operating Committee may amend the HSSE Principles,
HSSE Plan, and the HSSE Management System, as the case may be, subject to the
voting thresholds and procedures set forth herein.

 

31



--------------------------------------------------------------------------------

Section 4.11 Conflict of Interest Policy. Within sixty (60) days following the
Closing Date, the Operating Committee shall use good faith efforts to develop a
policy for the Development Parties regarding required disclosure of conflicts of
interest that any Development Party or Affiliate of a Development Party, or any
officer, director or key employee of any Development Party or Affiliate of a
Development Party, may have with the interests of any of the Development Parties
in connection with the conduct of Development Operations.

ARTICLE 5

DEFAULT

Section 5.1 Default.

 

  (a) Any Development Party that fails to pay when due any amounts owed and
undisputed under the terms of this Agreement or any Associated Agreement
(including any amount included in an approved Annual Work Program and Budget)
and such failure is not cured within fifteen (15) days of such Development
Party’s receipt of a Default Notice shall be in default under this Agreement,
and shall be referred to herein as a “Defaulting Party”. Joint Development
Operator shall (or any Affected Party may) give notice of such default (a
“Default Notice”) to the Defaulting Party and each of the other non-Defaulting
Parties.

 

  (b) For purposes of this Article 5, “Default Period” means the period
beginning fifteen (15) days from the date of a Development Party’s receipt of a
Default Notice if such Development Party remains in default under
Section 5.1(a), and ending when all of the Defaulting Party’s defaults have been
remedied in full.

 

  (c) All amounts in default and not paid when due under this Agreement shall
bear interest at the Default Interest Rate from the due date to the date of
payment.

 

  (d) For the avoidance of doubt (i) EXCO shall not be in default with respect
to the payment of its Participating Interest share of Development Costs to the
extent that BG is responsible for such Development Costs as required by
Section 2.1 and BG fails to pay its Carried Costs when due, and (ii) in the
event BG fails to pay its Carried Costs when due and BG has not exercised its
rights under Section 5.1(e) with respect to such Carried Costs (if applicable),
then BG shall be in default under this Agreement upon its receipt of a Default
Notice and its failure to so cure such default as provided in Section 5.1(a).
Except as set forth in Section 5.1(e), no default by EXCO under this Agreement
shall affect BG’s obligation to pay the Carried Costs when due as required by
Section 2.1.

 

  (e) Notwithstanding anything to the contrary herein, at any time upon which
EXCO is a Defaulting Party hereunder and prior to the Carry Termination Event,
BG shall have the right but not the obligation to set off its obligation to pay
Carried Costs against the Total Amount in Default of EXCO upon notice to EXCO
and, upon such set off, such obligation to pay such Carried Costs (to the extent
of the amount so set off) shall be deemed satisfied.

 

32



--------------------------------------------------------------------------------

Section 5.2 Certain Consequences of Default.

 

  (a) Notwithstanding any other provision in this Agreement or any Associated
Agreement to the contrary, during the Default Period, the Defaulting Party shall
be subject to all rights and remedies available to the Affected Parties under
the relevant Applicable Operating Agreements, and in addition, shall have no
right to:

 

  (i) make or elect to participate in any proposal under this Agreement or any
Applicable Operating Agreement;

 

  (ii) vote on any matter with respect to which approval is required under the
express terms of this Agreement or any Associated Agreement (excluding any
amendment or waiver of the terms of any such agreement);

 

  (iii) call any Operating Committee or subcommittee meeting;

 

  (iv) vote on any matter coming before the Operating Committee or any
subcommittee (except for any amendment to the Development Work Program pursuant
to Section 4.1);

 

  (v) access any data or information relating to any operation conducted under
this Agreement or any Associated Agreement (except to the extent that the
Defaulting Party is Joint Development Operator or is a Party Operator, in which
case such Defaulting Party shall be entitled to such data and information as may
be necessary to perform its responsibilities in such capacity);

 

  (vi) Transfer all or any part of its interests in its Joint Development
Interest or any other Subject Oil and Gas Asset, or Encumber all or any part of
its interests in its Subject Oil and Gas Assets except in a case of (a) a
Transfer of a Joint Development Interest to a Person or Encumbrance in favor of
a Person who simultaneously with such Transfer or Encumbrance satisfies in full
the Total Amount in Default, or (b) a Credit Facility Encumbrance granted
pursuant to a borrowing for which all or a portion of the proceeds thereof are
used to pay the entire amount of the Total Amount in Default;

 

  (vii) withhold consent to any Transfer of all or an undivided portion of the
Joint Development Interest or a Material Interest of a non-defaulting
Development Party pursuant to Article 7, or exercise its preferential purchase
right provided for in Section 8.1 in the event of such a Transfer by a
non-defaulting Development Party or in Section 8.2 in the event of a Change in
Control of a non-defaulting Development Party; or

 

  (viii) elect to acquire any portion of an Acquired Interest pursuant to
Article 9.

 

  (b)

In addition to the other remedies available to the Affected Parties under this
Agreement and any other rights available to each Affected Party to recover its

 

33



--------------------------------------------------------------------------------

 

share of the Total Amount in Default from and after the later to occur of the
thirtieth (30th) day of the Default Period or the time upon which the Defaulting
Party’s Escrow Account Balance is equal to zero (0), a Defaulting Party shall
have no right to receive its Entitlement from the Leases included in the Subject
Oil and Gas Assets and the Affected Parties shall have the right to collect such
Entitlement.

 

  (c) Furthermore, during the Default Period, the Defaulting Party shall be
deemed to have approved, and shall join with the non-defaulting Development
Party in taking, any actions approved by the non-defaulting Development Parties
during the Default Period which cannot be conducted as Sole Risk Development
Operations under the terms of any Applicable Operating Agreement.

 

  (d) Any Default Notice shall include a statement of the amount of money that
the Defaulting Party has failed to pay.

 

  (e) Upon the commencement of the Default Period, except with respect to any
Carried Costs, Joint Development Operator, or if Joint Development Operator or
any Affiliate of Joint Development Operator is the Defaulting Party, any
Affected Party or Affected Parties, shall send the non-defaulting Development
Parties a statement of the sum of money that the Defaulting Party failed to pay,
and the non-defaulting Development Parties shall pay such amount within fifteen
(15) days following receipt of the statement. If any non-defaulting Development
Party fails to timely satisfy such obligations, such non-defaulting Development
Party shall thereupon be a Defaulting Party subject to the provisions of this
Article 5. If all non-defaulting Development Parties fail to timely satisfy such
obligations, the Development Parties shall be deemed to have unanimously
determined not to make such expenditure and the Defaulting Party shall no longer
be deemed to be in default with respect to such expenditure.

Section 5.3 Right to Costs of Enforcement. Each Affected Party shall be entitled
to recover from the Defaulting Party all reasonable attorneys’ fees and other
reasonable costs sustained in the collection of amounts owed by the Defaulting
Party.

Section 5.4 Cumulative and Additional Remedies. The rights and remedies granted
to an Affected Party in this Article 5 shall be cumulative, not exclusive, and
shall be in addition to any other rights and remedies that may be available to
the Affected Party, at law, in equity or otherwise. Each right and remedy
available to an Affected Party may be exercised from time to time and so often
and in such order as may be considered expedient by an Affected Party in its
sole discretion.

Section 5.5 Reassignment Obligation.

 

  (a)

If BG becomes a Defaulting Party with respect to any Carried Costs, (a “Carried
Cost Default”), then in addition to a Default Notice with respect thereto, EXCO
will give notice of such Carried Cost Default (a “Carried Cost Default Notice”)
to BG. If BG fails to pay such owed and undisputed Carried Costs within fifteen

 

34



--------------------------------------------------------------------------------

 

(15) days of BG’s receipt of a Carried Cost Default Notice, then EXCO (at the
option of EXCO exercisable at any time prior to the cure of such Carried Cost
Default, which option shall be exercised by notice to BG) may require BG to
reassign to EXCO, effective as of the date of BG’s failure to pay such Carried
Costs when due, with special warranty of title against, and free and clear of,
all claims by, through or under BG or its Affiliates, but not otherwise, an
undivided one-half ( 1/2) of the Unpaid Carried Costs Percentage as of such time
of all of BG’s and its Affiliates’ interests in the Deep Rights assigned by EXCO
to BG pursuant to the Purchase Agreement and related Subject Oil and Gas Assets,
including wells (including all wells drilled on such Deep Rights in which BG
and/or its Affiliates have participated). For the avoidance of doubt, no Deep
Rights acquired by BG pursuant to Article 9 shall be subject to the reassignment
obligation. If EXCO elects to exercise its reassignment rights pursuant to this
Section 5.5, BG shall be deemed to no longer be in default of its obligations to
pay Carried Costs in accordance with the terms of Sections 2.1 and 2.2 of this
Agreement, and such obligation to pay Carried Costs shall be deemed to be fully
satisfied and this Agreement shall terminate. EXCO shall be entitled to exercise
any and all rights and remedies that may be available to EXCO to enforce its
rights under this Section 5.5, whether set forth in this Agreement, the
Applicable Operating Agreement, at Law, in equity (including specific
performance of this Agreement) or otherwise.

 

  (b) Notwithstanding anything to the contrary in this Section 5.5, for the
avoidance of doubt, unless and until EXCO exercises its rights to require BG to
reassign a portion of the Deep Rights under and in accordance with
Section 5.5(a), BG shall have record title to the interests in the Deep Rights
Transferred to BG pursuant to the Purchase Agreement and the conveyances
executed in connection therewith and, except in the event of the exercise by
EXCO of its rights under Section 5.2(b) or in the event that EXCO exercises its
right to require BG to reassign a portion of the Deep Rights under and in
accordance with Section 5.5(a) effective as of the date of BG’s failure to pay
such Carried Costs when due, BG shall be entitled to all production from or
attributable to such interests.

ARTICLE 6

TRANSFERS

Section 6.1 Maintenance of Uniform Interest; Minimum Participating Interest;
Transfers by Defaulting Parties.

 

  (a)

For the purpose of maintaining uniformity of ownership in the East Texas/North
Louisiana Area as among the Development Parties, from and after the Closing
Date, no Development Party shall Transfer any portion of its Joint Development
Interest unless such Transfer covers the entirety of such Development Party’s
Joint Development Interest, or an undivided percentage of such Development
Party’s Joint Development Interest. Any Transfer of a Joint Development Interest
shall also transfer a proportionate share of the Transferring Development
Party’s interest in this Agreement and all of the Associated Agreements other
than the

 

35



--------------------------------------------------------------------------------

 

Secondment Agreement. For the avoidance of doubt, nothing in this Section 6.1(a)
shall prevent a Development Party from Transferring a Material Interest or an
Other Interest in accordance with the terms and conditions of this Agreement.

 

  (b) Except in the case of a Development Party transferring all of its Joint
Development Interest, no Transfer of its Joint Development Interest shall be
made by a Development Party which results in the transferor or transferee
holding a Participating Interest of less than ten percent (10%).

 

  (c) No Defaulting Party may Transfer all or any part of its Joint Development
Interest or any other Subject Oil and Gas Asset unless and until the Total
Amount in Default is paid by such Defaulting Party or its transferee or any
other Person on behalf of such Defaulting Party.

Section 6.2 Requirements for Transfer.

 

  (a) Any Transfer of all or any portion of a Joint Development Interest or any
other interest of a Development Party in the Subject Oil and Gas Assets or
Encumbrance of all or any portion of a Subject Oil and Gas Asset must expressly
be made subject to this Agreement and the Associated Agreements. No Credit
Facility Encumbrance shall be subject to the terms and conditions of this
Agreement or any Associated Agreement, except that Credit Facility Encumbrances
granted at or after the Closing Date (other than Credit Facility Encumbrances
granted pursuant to the Existing EXCO Credit Facility) shall be subject to
Section 3.5 (excluding Section 3.5(e)) and Article 8 of this Agreement and all
Joint Development Operating Agreements.

 

  (b) A transferee of any Transfer of a Joint Development Interest shall have no
rights in this Agreement or the Associated Agreements unless and until it
provides the non-transferring Development Parties, and Joint Development
Operator executed counterparts of the instrument or instruments providing for
such Transfer; by execution and delivery of an instrument in substantially the
form attached hereto as Exhibit “F” (the “Assumption Agreement”) expressly
undertakes to be bound by the terms of this Agreement and the Associated
Agreements.

Section 6.3 Liability of Transferor/Transferee. With respect to any Transfer of
a Joint Development Interest, a transferring Development Party shall,
notwithstanding such Transfer, be liable to the other Development Parties and
Joint Development Operator for its obligation to fund its Participating Interest
share (as of the time of the Transfer) of the Development Operations included in
approved Annual Work Program and Budgets (including multi-year expenditures
included in more than one Annual Work Program and Budget) and Sole Risk
Development Operations in which such Development Party is participating, and for
all other obligations, in each case, accrued under this Agreement or any
Associated Agreement on or prior to such Transfer, but shall be released from
any other obligations thereafter accruing under this Agreement or such
Associated Agreement with respect to the Joint Development Interest being
Transferred, except in the case where the Transfer at issue is made to an
Affiliate or where the lender(s) with respect to a Credit Facility Foreclosure
foreclose(s) on all or any part

 

36



--------------------------------------------------------------------------------

of a Development Party’s Joint Development Interest, in which cases the
transferring Development Party or Development Party subject to the foreclosure,
as applicable, shall remain primarily liable for all such obligations. For
purposes of this Section 6.3, costs of plugging and abandoning wells and
decommissioning facilities in which the transferring Development Party has
participated (or has paid a share of the costs under the preceding sentence)
shall be considered to accrue at the time when applicable operator cash calls
such amounts or the Development Parties are required to provide security for
such amounts under the terms of this Agreement or the Associated Agreements,
whichever is earlier.

Section 6.4 Encumbrances by Parties.

 

  (a) Nothing contained in this Article 6 or in Articles 7 or 8 shall prevent a
Development Party from Encumbering all or any undivided share of its Joint
Development Interest or any other interest in the Subject Oil and Gas Interests
to a third party after the Closing Date, provided that:

 

  (i) such Development Party shall remain liable for all obligations relating to
such Joint Development Interest except as provided in Section 6.3; and

 

  (ii) other than with respect to a Credit Facility Encumbrance, such
Encumbrance shall be expressly subordinated to the rights of the other Parties
under this Agreement, including any mortgage or security interest provided for
herein or in the Associated Agreements, which subordination shall be expressly
for the benefit of the other Parties.

 

  (b) The liens and security interests created for the benefit of the
Development Parties under this Agreement and any Applicable Operating Agreement
(other than the Development Parties’ security interest in the Escrow Deposit
Account) are and will be, in all respects, subordinate to the liens and security
interests created pursuant to a Credit Facility Encumbrance regardless of the
time of execution of the instruments creating such liens and/or security
interests and/or the filing of such liens and security interests in the
applicable county or parish or other governmental office. Each Development Party
agrees to execute any instruments requested by any Credit Facility Encumbrance
lender reasonably necessary to reflect the subordination of any liens or
security interests created for the benefit of the Development Parties under this
Agreement or any Associated Agreement (other than the Development Parties’
security interests in the Escrow Deposit Account) to the liens and security
interests created pursuant to such Credit Facility Encumbrance.

ARTICLE 7

CONSENT TO ASSIGNMENT

Section 7.1 Certain Transfers during Initial Three Year Period. From and after
the Closing Date and until the third anniversary of the Closing Date (such
period, the “Initial Three Year Period”), no Development Party shall be
permitted to Transfer all or any part of its Joint Development Interest or other
Material Interest or undergo a Change in Control without the

 

37



--------------------------------------------------------------------------------

prior written consent of each other Development Party, which consent may be
withheld for any reason in the sole discretion of such other Development Party,
provided that no such consent shall be required for any Transfer of all or any
part of a Development Party’s Joint Development Interest or other Material
Interest to an Affiliate of such Development Party, provided that any subsequent
Transfer of a Material Interest by such Affiliate of such Development Party to a
Person that is not an Affiliate of such Development Party during the Initial
Three Year Period shall require the prior written consent of the other
Development Parties, which consent may be withheld for any reason in the sole
discretion of such other Development Parties. Further, during the Initial Three
Year Period, no Affiliate of a Development Party that has been Transferred a
Material Interest may undergo a Change in Control without the prior written
consent of each other Development Party, which consent may be withheld for any
reason in the sole discretion of such other Development Party.

Section 7.2 Other Transfers. A Development Party shall be permitted to Transfer
all or any part of its Joint Development Interest after the Initial Three Year
Period, provided that a transferee must have the financial ability to perform
its future payment obligations hereunder and under the Associated Agreements and
the technical ability to participate in the planning of future operations.

Section 7.3 Additional Consent Requirements. For the avoidance of doubt, any
Transfer of a Joint Development Interest or a Material Interest shall also be
subject to any restrictions on Transfer set forth in the Associated Agreements
in addition to those set forth in this Agreement, provided that to the extent
any such Associated Agreement contains a right to withhold consent to Transfer
or a preferential purchase right in favor of another Development Party, as
between the transferring Development Party and the other Development Parties
that are parties to such Associated Agreement, any such consent right or
preferential purchase right in such Associated Agreement shall not apply.

Section 7.4 Consents for Transfer of Joint Development or Party Operatorship.
Neither Joint Development Operator nor any Party Operator may transfer all or
any part of its rights or obligations as Joint Development Operator hereunder or
as Party Operator under any Applicable Operating Agreement without the prior
written consent of each Development Party, which consent may be withheld for any
reason in the sole discretion of such Development Party.

ARTICLE 8

PREFERENTIAL RIGHT TO PURCHASE; CHANGES IN CONTROL

Section 8.1 Preferential Right to Purchase. Any Transfer of all or a portion of
a Development Party’s Joint Development Interest or a Material Interest, other
than a Transfer thereof to a Wholly-Owned Affiliate shall be subject to the
following procedure.

 

  (a)

Once the final terms and conditions of such Transfer have been fully negotiated
and are binding upon the parties thereto, the transferring Development Party
shall disclose all such final terms and conditions as are relevant to the
acquisition of the Joint Development Interest or Material Interest, as
applicable (and, if applicable, the determination of the Cash Value of the Joint
Development Interest or Material Interest, as applicable) in a notice to the
non-transferring Development Parties,

 

38



--------------------------------------------------------------------------------

 

which notice shall be accompanied by a copy of all instruments or relevant
portions of instruments establishing such terms and conditions. Each
non-transferring Development Party shall have the right to acquire the Joint
Development Interest or any Material Interest, as applicable, subject to such
proposed Transfer from the transferring Development Party on the terms and
conditions described in Sections 8.1(c) and 8.1(d), as applicable, if, within
sixty (60) days of the transferring Development Party’s notice, the
non-transferring Development Party delivers to the transferring Development
Party a counter-notification that it accepts such terms and conditions without
reservations or conditions (subject to the other provisions of this Section 8.1,
where applicable). If no non-transferring Development Party delivers such
counter-notification within such time, such Transfer to the proposed transferee
may proceed without further notice, subject to the other provisions of this
Agreement, under terms and conditions no more favorable to the transferee than
those set forth in the notice to the non-transferring Development Parties,
provided that such Transfer shall be concluded within one hundred twenty
(120) days from the date of the notice. If such Transfer fails to be concluded
within such period and the parties thereto desire thereafter to proceed with
such proposed Transfer, the transferring Development Party shall be required to
re-offer the Joint Development Interest or Material Interest, as applicable,
subject to the Transfer to the non-transferring Development Parties in
accordance with the terms and conditions of this Section 8.1. No Development
Party shall have a right under this Section 8.1 to acquire any asset other than
a Joint Development Interest or Material Interest, as applicable, nor shall a
Development Party be required to acquire any asset other than a Joint
Development Interest or Material Interest, as applicable, regardless of whether
other properties are included in the Transfer at issue.

 

  (b) If more than one non-transferring Development Party counter-notifies that
it intends to acquire the transferring Development Party’s Joint Development
Interest or Material Interest, as applicable, that is subject to the proposed
Transfer, then each such Development Party shall acquire a proportion of the
Joint Development Interest or Material Interest, as applicable, to be
transferred equal to the ratio of its own Participating Interest to the total
Participating Interests of all counter-notifying Development Parties, unless the
counter-notifying Development Parties otherwise agree.

 

  (c) In the event of a Cash Transfer that does not involve other properties as
part of a wider transaction, each non-transferring Development Party shall have
a right to acquire the Joint Development Interest or Material Interest, as
applicable, subject to the proposed Transfer on the same final terms and
conditions as were negotiated with the proposed transferee.

 

  (d)

In the event of a Transfer of all or a portion of a Joint Development Interest
or Material Interest, as applicable, that is not a Cash Transfer or involves
other properties included in a wider transaction (package deal), the
transferring Development Party shall include in its notification to the
non-transferring Development Parties a statement of the proposed Cash Value of
the Joint

 

39



--------------------------------------------------------------------------------

 

Development Interest or Material Interest, as applicable, subject to the
proposed Transfer, and each non-transferring Development Party shall have a
right to acquire such Joint Development Interest or Material Interest, as
applicable, on the same final terms and conditions as were negotiated with the
proposed transferee except that it shall pay the Cash Value in immediately
available funds at the closing of the Transfer in lieu of the consideration
payable in the third party offer, and the terms and conditions of the applicable
instruments shall be modified as necessary to reflect the acquisition of a Joint
Development Interest or Material Interest, as applicable, for cash. In the case
of a package sale, the non-transferring Development Parties may not acquire the
Joint Development Interest or Material Interest, as applicable, subject to the
proposed package sale unless and until the completion of the wider transaction
(as modified by the exclusion of properties subject to preemptive rights or
excluded for other reasons) with the package sale transferee. If for any reason
the package sale terminates without completion, the non-transferring Development
Parties’ rights to acquire the Joint Development Interest or Material Interest,
as applicable, subject to the proposed package sale shall also terminate.

 

  (e) For purposes of Section 8.1(d), the Cash Value proposed by the
transferring Development Party in its notice shall be conclusively deemed
correct unless any non-transferring Development Party gives notice to the
transferring Development Party within thirty (30) days of receipt of the
transferring Development Party’s notice stating that it does not agree with the
statement of the Cash Value, stating the Cash Value it believes is correct, and
providing any supporting information that it believes is helpful. In such event,
the Development Parties shall have fifteen (15) days in which to attempt to
negotiate an agreement on the applicable Cash Value. If no agreement has been
reached by the end of such fifteen (15) day period, any affected Development
Party shall be entitled to refer the matter to an independent expert as provided
in Section 13.3 for determination of the Cash Value, provided that the
transferring Development Party may elect to terminate the proposed Transfer, and
any non-transferring Development Party may elect to revoke its notice of
intention to purchase, in either case by notice to the other Development Parties
at any time prior to the time that the independent expert is retained pursuant
to such provision. The Cash Value to be submitted to the independent expert by
the transferring Development Party shall be the Cash Value provided by such
Development Party in the notice provided to the non-transferring Development
Parties pursuant to Section 8.1(d), and the Cash Value to be submitted to the
independent expert by each non-transferring Development Party shall be the Cash
Value provided by such Development Party in the notice provided to the
transferring Development Party pursuant to this Section 8.1(e).

 

40



--------------------------------------------------------------------------------

Section 8.2 Changes in Control.

 

  (a) Any Change in Control of a Development Party shall be subject to the terms
and conditions of this Section 8.2. For purposes of this Section 8.2, the term
“Acquired Development Party” shall refer to the Development Party that is
subject to a Change in Control, “Other Development Parties” shall refer to all
other Development Parties not subject to the Change in Control, and “Acquiror”
shall refer to the third party proposing to acquire Control of the Acquired
Development Party in the Change in Control.

 

  (b) Once the final terms and conditions of a Change in Control have been fully
negotiated and are binding upon the parties thereto, the Acquired Development
Party shall disclose all such final terms and conditions as are relevant to the
acquisition of such Acquired Development Party’s Joint Development Interest and
other interests in the Subject Oil and Gas Assets and the determination of the
Cash Value of that Joint Development Interest and other interests in a notice to
the Other Development Parties, which notice shall be accompanied by a copy of
all instruments or relevant portions of instruments establishing such terms and
conditions. Each Other Development Party shall have the right to acquire the
Acquired Development Party’s Joint Development Interest and other interests in
the Subject Oil and Gas Assets on the terms and conditions described in
Section 8.2(d) if, within sixty (60) days of the Acquired Development Party’s
notice, the Other Development Party delivers to the Acquired Development Party a
counter-notification that it accepts such terms and conditions without
reservations or conditions (subject to the other provisions of this Section 8.2,
where applicable). If no Other Development Party delivers such
counter-notification, the Change in Control may proceed without further notice,
subject to the other provisions of this Article 8, under terms and conditions no
more favorable to the Acquiror than those set forth in the notice to the Other
Development Parties, provided that the Change in Control shall be concluded
within one hundred twenty (120) days from the date of the notice. If the Change
in Control fails to be concluded within such period and the direct or indirect
owners, as the case may be, of the Acquired Development Party desire thereafter
to proceed with such proposed Change in Control, the Acquired Development Party
shall be required to re-offer the Joint Development Interest and other interests
in the Subject Oil and Gas Assets subject to the Change in Control to the Other
Development Parties in accordance with the terms and conditions of this
Section 8.2. No Other Development Party shall have a right under this
Section 8.2 to acquire any asset other than a Joint Development Interest, nor
shall any Other Development Party be required to acquire any asset other than a
Joint Development Interest and other interests in the Subject Oil and Gas
Assets, regardless of whether other properties are subject to the Change in
Control.

 

  (c)

If more than one Other Development Party counter-notifies that it intends to
acquire the Acquired Development Party’s Joint Development Interest and other
interests in the Subject Oil and Gas Assets that is subject to the proposed
Change in Control, then each such Other Development Party shall acquire a
proportion of

 

41



--------------------------------------------------------------------------------

 

the Joint Development Interest subject to the Change in Control equal to the
ratio of its own Participating Interest to the total Participating Interests of
all counter-notifying Other Development Parties, unless the counter-notifying
Other Development Parties otherwise agree.

 

  (d) The Acquired Development Party shall include in its notification to the
Other Development Parties a statement of the proposed Cash Value of the Joint
Development Interest subject to the proposed Change in Control, and each Other
Development Party shall have a right to acquire such Joint Development Interest
and other interests in the Subject Oil and Gas Assets for the Cash Value, on the
final terms and conditions negotiated with the Acquiror that are relevant to the
acquisition of a Joint Development Interest and other interests in the Subject
Oil and Gas Assets for cash. No Other Development Party may acquire the Acquired
Development Party’s Joint Development Interest and other interests in the
Subject Oil and Gas Assets pursuant to this Section 8.2 unless and until
completion of the Change in Control. If for any reason the Change in Control
agreement terminates without completion, the Other Development Parties’ rights
to acquire the Joint Development Interest and other interests in the Subject Oil
and Gas Assets subject to the proposed Change in Control shall also terminate.

 

  (e) For purposes of Section 8.2(d), the Cash Value proposed by the Acquired
Development Party in its notice shall be conclusively deemed correct unless any
Other Development Party gives notice to the Acquired Development Party within
thirty (30) days of receipt of the Acquired Development Party’s notice stating
that it does not agree with the Acquired Development Party’s statement of the
Cash Value, stating the Cash Value it believes is correct, and providing any
supporting information that it believes is helpful. In such event, the
Development Parties shall have fifteen (15) days in which to attempt to
negotiate an agreement on the applicable Cash Value. If no agreement has been
reached by the end of such fifteen (15) day period, any affected Development
Party shall be entitled to refer the matter to an independent expert as provided
in Section 13.3 for determination of the Cash Value, provided that the Acquired
Development Party may elect to terminate the proposed Change in Control, and any
Other Development Party may elect to revoke its notice of intention to purchase,
in either case by notice to the other Development Parties at any time prior to
the time that the independent expert is retained pursuant to such provision. The
Cash Value to be submitted to the independent expert by the Acquired Development
Party shall be the Cash Value provided by such Acquired Development Party in the
notice provided to the non-transferring Development Parties pursuant to
Section 8.2(d), and the Cash Value to be submitted to the independent expert by
each Other Development Party shall be the Cash Value provided by such Other
Development Party in the notice provided to the acquired Development Party
pursuant to this Section 8.2(e).

 

  (f)

Within thirty (30) days of receiving notice of a proposed Change in Control of
EXCO, BG shall have the right but not the obligation to require EOC to resign as
Joint Development Operator and to require EXCO Operator to resign as operator
under each Applicable Operating Agreement in which it serves in such capacity,

 

42



--------------------------------------------------------------------------------

 

in each case, simultaneous with the consummation of such Change in Control. Such
right shall be exercisable by BG by notice to EXCO. Upon any such election by
BG, simultaneous with the consummation of the Change in Control, BG or BG’s
designee shall automatically be deemed to be Joint Development Operator and the
successor operator under each Joint Development Operating Agreement, and EXCO or
its successor in interest shall vote for BG or BG’s designee to serve as the
successor operator under each Applicable Operating Agreement where a successor
operator is to be elected as a result of EXCO Operator’s resignation. If for any
reason the Change in Control agreement terminates without completion, BG’s right
to require EOC and EXCO Operator to resign as Joint Development Operator and
operator, respectively, subject to the proposed Change in Control shall also
terminate.

ARTICLE 9

AREA OF MUTUAL INTEREST; CERTAIN RENTALS

Section 9.1 Creation of Area of Mutual Interest. The Development Parties agree
that the East Texas/North Louisiana Area shall be an area of mutual interest.

Section 9.2 Area of Mutual Interest Procedures.

 

  (a)

If, during the period commencing on June 29, 2009 and ending on the five
(5) year anniversary of the Closing Date, a Development Party or any Affiliate
thereof (such Development Party, whether it or its Affiliate is the acquiror, an
“Acquiring Development Party”) directly or indirectly acquires any interest from
a non-Affiliate (a “Selling Party”) in any Oil and Gas Asset (such Oil and Gas
Asset, the “Acquired Interest”), whether by lease, sublease, purchase, farmout,
acquisition of shares or other equity interests in an entity directly or
indirectly owning the Acquired Interest or otherwise, the Acquiring Development
Party shall provide written notice (an “Offer Notice”) to the other Development
Parties (each, a “Non-Acquiring Development Party”), provided that no Acquiring
Development Party shall be required to deliver any Offer Notices relating to the
acquisition by such Acquiring Development Party or any of its Affiliates of any
Acquired Interests acquired on or after June 29, 2009 but prior to the Closing
Date until five (5) Business Days after the Closing Date. Subject to the rights
of any third parties under any relevant Applicable Operating Agreement, each
Non-Acquiring Development Party shall have the right (but not the obligation) to
acquire its undivided Participating Interest share in the Acquired Interest (the
“Offered Interest”) upon the same terms and conditions on which the Acquiring
Development Party or its Affiliate acquired the Acquired Interest, subject to
assuming its Participating Interest share of all duties and obligations with
respect to the Acquired Interest and paying the Acquiring Development Party the
Non-Acquiring Development Party’s Participating Interest share of any
consideration paid by the Acquiring Development Party or its Affiliate (and, in
the case of Acquired Interests including Leases, any lease broker costs incurred
in acquiring such Leases). Notwithstanding anything to the contrary in the
preceding sentence, in the event that one or more Non-Acquiring Development
Parties elect

 

43



--------------------------------------------------------------------------------

 

not to acquire their Offered Interests, each Non-Acquiring Development Party’s
Offered Interest shall be that portion of the Acquired Interest that such
Non-Acquired Development Party’s Participating Interest bears to the aggregate
Participating Interests of the Acquiring Development Party and the Non-Acquiring
Parties electing to participate in the acquisition of the Acquired Interest. An
Acquiring Development Party shall use commercially reasonable efforts to assign
a share of its or its Affiliate’s rights and obligations under the acquisition
documents to the Non-Acquiring Development Parties, provided that the Acquiring
Development Party shall not be required pay cash or otherwise surrender value or
incur any liability to the Selling Party to obtain such a right.

 

  (b) Each Non-Acquiring Development Party shall have a period of sixty
(60) days after receipt of the Offer Notice to notify the Acquiring Development
Party in writing whether it elects to acquire its Offered Interest. Failure to
give timely notice of such election shall be deemed an election not to acquire
its Offered Interest. If a Non-Acquiring Development Party timely elects to
acquire its Offered Interest, then the Acquiring Development Party and such
Non-Acquiring Development Party shall enter into agreements for the Transfer of
the Non-Acquiring Development Party’s Participating Interest share of such
rights and obligations on substantially the same terms as provided in the
agreements between the Selling Party and the Acquiring Development Party or its
Affiliate (with such changes as may be necessitated by the differences in
parties, the transfer of only a Participating Interest share, the inclusion of
lease broker costs to the extent required by Section 9.2(a), and, if applicable,
the apportionment of rights from a package deal or the payment of Cash Value in
lieu of other consideration), provided that the Acquiring Development Party
shall in no event have liability to the Non-Acquiring Development Party for
representations, warranties or indemnities with respect to the Acquired Interest
in excess of the Non-Acquiring Party’s Participating Interest share of amounts
that the Acquiring Development Party or its Affiliate actually recovers under
the third party acquisition agreement and related documents for the same
matters. The Parties shall execute and deliver the applicable documents and take
such other actions as shall be reasonably required to accomplish the transfer
promptly after the Non-Acquiring Development Party’s exercise of its option.

 

  (c) If the Acquired Interest arises out of a farmout agreement or similar
agreement requiring the drilling of a well or the performance of other similar
obligations, the election by a Non-Acquiring Development Party to acquire its
Offered Interest shall also constitute an election by such Non-Acquiring
Development Party to join the Acquiring Development Party in all operations and
obligations required to earn such Offered Interest under such an agreement and
to bear its proportion of the cost thereof (including, if applicable, any
Carried Costs relating thereto and such operations shall automatically be added
to the Development Work Program and the relevant Annual Work Program and
Budget). However, nothing in this Section 9.2(c) shall be construed to prevent
any Development Party from electing not to join in a completion attempt of an
earning or obligation well drilled under the terms of a farmout agreement or
similar agreement if such Development Party is not obligated to do so under the
terms of such farmout agreement or similar agreement.

 

44



--------------------------------------------------------------------------------

  (d) In the event an Acquired Interest is not acquired pursuant to a Cash
Transfer or is acquired with other properties included in a wider transaction
(package deal), the Acquiring Development Party shall include in its
notification to the Non-Acquiring Development Parties a statement of the Cash
Value of the Acquired Interest (excluding the drilling of wells or performance
of other obligations included as part of the consideration), and each
Non-Acquiring Development Party shall have a right to acquire its Offered
Interest on the same final terms and conditions as were negotiated with the
proposed transferor except that it shall pay the Cash Value in immediately
available funds to the Acquiring Development Party at the time of its
acquisition of the Offered Interest in lieu of the consideration (excluding the
drilling of wells or performance of other obligations included as part of the
consideration) payable in the third party offer, and the terms and conditions of
the applicable instruments shall be modified to reflect the acquisition of the
Offered Interest for cash. In the case of a package sale, the Non-Acquiring
Development Parties may not acquire an interest in the Acquired Interest subject
to the proposed package sale unless and until the completion of the wider
transaction (as modified by the exclusion of properties subject to preemptive
rights or excluded for other reasons) with the package sale transferor. If for
any reason the package sale terminates without completion, the Non-Acquiring
Development Parties’ rights to acquire the Acquired Interest subject to the
proposed package sale shall also terminate.

 

  (e)

For purposes of Section 9.2(d), the Cash Value proposed by the Acquiring
Development Party in its notice shall be conclusively deemed correct unless any
Non-Acquiring Development Party gives notice to the Acquiring Development Party
within thirty (30) days of its receipt of the Offer Notice stating that it does
not agree with the Acquiring Development Party’s statement of the Cash Value,
stating the Cash Value (excluding the drilling of wells or performance of other
obligations included as part of the consideration) it believes is correct, and
providing any supporting information that it believes is helpful. In such event,
the Development Parties shall have fifteen (15) days in which to attempt to
negotiate an agreement on the applicable Cash Value. If no agreement has been
reached by the end of such fifteen (15) day period, any affected Development
Party shall be entitled to refer the matter to an independent expert as provided
in Section 13.3 for determination of the Cash Value, provided that the Acquiring
Development Party may elect to terminate the proposed acquisition of the
Acquired Interest, and any Non-Acquiring Development Party may elect to revoke
its notice of intention to purchase, in either case by notice to the other
Development Parties at any time prior to the time that the independent expert is
retained pursuant to such provision. The Cash Value to be submitted to the
independent expert by the Acquiring Development Party shall be the Cash Value
provided by such Acquiring Development Party in the notice provided to the
Non-Acquiring Development Parties pursuant to Section 9.1(d), and the Cash Value
to be submitted to the independent expert by each Non-Acquiring Development
Party

 

45



--------------------------------------------------------------------------------

 

shall be the Cash Value provided by such Non-Acquiring Development Party in the
notice provided to the Acquiring Development Party pursuant to this
Section 9.1(e).

 

  (f) If a Non-Acquiring Development Party elects not to acquire or fails to
make a timely election to acquire the Offered Interest, such Non-Acquiring
Development Party shall have no further rights whatsoever with regard to the
Acquired Interest and such Acquired Interest shall be excluded for all purposes
from this Agreement and the Associated Agreements and the provisions thereof,
except that, in the case that EXCO is a Non-Acquiring Development Party that
elects not to acquire or fails to make a timely election to acquire the Offered
Interest, BG shall nonetheless have the right but not the obligation to require
EXCO to operate such Acquired Interest on its behalf pursuant to a Joint
Development Operating Agreement.

 

  (g) Notwithstanding anything to the contrary herein, this Article 9 shall not
be applicable to: (i) Transfers among a Development Party and its Affiliates;
(ii) acquisitions of interests in any entity or entities directly or indirectly
owning an Acquired Asset if the direct or indirect interest in the Acquired
Assets makes up less than twenty-five percent (25%) of the total Cash Value of
the interest acquired or to be acquired, or (iii) any Excluded Assets.

 

  (h) For the avoidance of doubt, the Additional Interests shall be Acquired
Interests for purposes of this Agreement in accordance with the Purchase
Agreement, and EXCO shall offer the Additional Interests to BG on the Closing
Date in accordance with the terms of this Section 9.2.

 

  (i) The Development Parties shall use commercially reasonable efforts to cause
a Development Party, and not a third party, to serve as operator of any Acquired
Interest.

 

  (j) Each Development Party agrees to cause its Affiliates to comply with this
Article 9.

Section 9.3 Payment of Certain Rentals. If, at any time within the period that
is thirty (30) days prior to the expiration of any Lease included in the Subject
Assets, no approved Annual Work Program and Budget contemplates commencement of
drilling operations or payment of delay rentals as may be necessary to maintain
such Lease in existence, a Development Party with an interest in such Lease
shall have the right to pay such delay rental in order to maintain such Lease in
existence (any Development Party paying such delay rental, a “Maintaining
Development Party”), and within ten (10) days of the payment of any such delay
rental, shall provide notice of such payment (a “Delay Rental Notice”) to the
other Parties. Each other Development Party with an interest in such Lease shall
have the right (but not the obligation) to reimburse the Maintaining Development
Party that portion of such delay rental that its Participating Interest bears to
the aggregate Participating Interests of those Development Parties with
interests in such Lease (or, if there are Releasing Development Parties, that
portion of such delay rental that its Participating Interest bears to the
aggregate Participating Interests of

 

46



--------------------------------------------------------------------------------

the Non-Releasing Development Parties) by notice to the other Parties and
reimbursement of the Maintaining Development Party within ten (10) days of its
receipt of the Delay Rental Notice. Failure of a Development Party to so
reimburse the Maintaining Development Party (any such Development Party, a
“Releasing Development Party”) shall result in such Releasing Development Party
being deemed to have Transferred its interest in the applicable Lease to
Maintaining Development Party and the Development Parties paying a portion of
such delay rental (all such Development Parties, the “Non-Releasing Development
Parties”) in the proportions that such Non-Releasing Development Parties’
Participating Interests in such Lease bear to the aggregate Participating
Interests in such Lease of such Non-Releasing Development Parties, effective as
of the first day of the Calendar Month in which such delay rental is paid. A
Releasing Development Party shall, without delay following any request from any
Non-Releasing Development Party, do any act required to be done by applicable
Law or any applicable contract in order to render the Transfer of an affected
Lease legally valid, including obtaining all necessary consents and approvals,
and shall execute any document and take such other actions as may be necessary
in order to effect a prompt and valid transfer. The Releasing Development Party
shall be obligated to promptly remove any Encumbrances which may exist on the
affected Lease. In the event required consents and approvals are not timely
obtained, the Releasing Development Party shall hold the Transferred Lease in
trust for the Non-Releasing Development Parties.

ARTICLE 10

TAXES

Section 10.1 Tax Partnership. The Development Parties intend and expect that the
transactions contemplated by the Purchase Agreement, this Agreement and the
Associated Agreements, taken together, will be treated, for purposes of federal
income taxation and for purposes of certain state income tax laws that
incorporate or follow federal income tax principles, as resulting in (a) the
creation of a partnership (the “Tax Partnership”) in which BG and EXCO are
treated as partners, with the Tax Partnership being treated for tax purposes as
holding the Subject Oil and Gas Assets and engaging in all activities of the
Development Parties with respect to the Subject Oil and Gas Assets, (b) a
contribution by EXCO of all of the Subject Oil and Gas Assets to the Tax
Partnership; (c) a contribution of the Adjusted Closing Cash Consideration (as
defined in the Purchase Agreement) and a commitment to fund the Carried Costs
allocable to it under this Agreement to the Tax Partnership by BG in exchange
for a fifty percent (50%) interest therein, (d) a distribution to EXCO of the
Adjusted Closing Cash Consideration (i) as a reimbursement of EXCO’s
preformation expenditures with respect to the Subject Oil and Gas Assets within
the meaning of Treasury Regulations Section 1.707-4(d) to the extent applicable
and (ii) in a transaction subject to treatment under Section 707(a) of the
Internal Revenue Code of 1986, as amended, and its implementing Treasury
Regulations as in part a sale, and in part a contribution, of the Subject Oil
and Gas Assets to the Tax Partnership to the extent that Treasure Regulations
Section 1.707-4(d) is inapplicable, and (e) the realization by the Tax
Partnership of all items of income or gain and the incurrence by the Tax
Partnership of all items of costs or expenses attributable to the ownership,
operation or disposition of the Subject Oil and Gas Assets, notwithstanding that
such items are realized, paid or incurred by the Parties individually. The
governing terms and conditions of the Tax Partnership are set forth in Exhibit
“G” hereto.

 

47



--------------------------------------------------------------------------------

Section 10.2 Tax Information. Joint Development Operator and each Party Operator
shall provide each Development Party, in a timely manner and at each Development
Party’s sole expense, with information with respect to Development Operations as
such Development Party may reasonably request for preparation of its tax returns
or responding to any audit or tax proceeding with respect to Asset Taxes.

Section 10.3 Responsibility for Taxes. Each Party shall be responsible for
reporting and discharging its own tax measured by the income of the Party and
the satisfaction of such Party’s share of all contract obligations under this
Agreement and the Associated Agreements. Each Party shall protect, defend, and
indemnify each other Party from and against any and all losses, costs, and
liabilities arising from the indemnifying Party’s failure or refusal to report
and discharge such taxes or satisfy such obligations.

ARTICLE 11

TERM

This Agreement shall terminate on January 1, 2020, unless earlier terminated
pursuant to Section 5.5 or by the written agreement of all of the Parties;
provided that (a) except as provided in Section 5.5 (in the event that this
Agreement is terminated pursuant to such Section), the termination of this
Agreement or any provision thereof shall not relieve any Party from any expense,
liability or other obligation or remedy therefor which has accrued or attached
prior to the date of such termination, (b) except in connection with a
termination of this Agreement pursuant to Section 5.5, as among BG and EXCO and
any other Person who becomes a Development Party hereunder prior to the
termination of this Agreement (but not as to any successor or assign or such
Person following the termination of this Agreement), the provisions of each of
(A) Sections 3.3, 3.10(b) and 4.10, and (B) Articles 8, 10, 12, 13 and 14 shall
survive such termination and remain in full force and effect with respect to
each of those Leases in which more than one of such Persons jointly holds an
interest until only one such Person holds an interest in such Lease (unless
earlier terminated by the written agreement of all of the Parties), and (c) the
provisions of each of (x) Section 3.4 (other than Section 3.4(b)), (y) Exhibit G
and (z) Section B of Schedule 3.12 shall survive such termination and remain in
full force and effect with respect to each of those Leases in which more than
one of such Persons jointly holds an interest until only one such Person holds
an interest in such Lease (unless earlier terminated by the written agreement of
all of the Parties).

ARTICLE 12

RELATIONSHIP OF THE PARTIES

The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, a mining or other partnership (other than the Tax Partnership created
pursuant to Section 10.1), joint venture or association or a trust. This
Agreement shall not be deemed or construed to authorize any Party to act as an
agent, servant or employee for any other Party for any purpose whatsoever except
as explicitly set forth in this Agreement. In their relations with each other
under this Agreement, the Parties shall not be considered fiduciaries except as
expressly provided in the last sentence of Section 9.3.

 

48



--------------------------------------------------------------------------------

ARTICLE 13

GOVERNING LAW; DISPUTE RESOLUTION; EXPERT PROCEEDINGS

Section 13.1 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL OF THE
PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS
OF THE STATE OF TEXAS FOR ANY DISPUTE. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY DISPUTE.

Section 13.2 Dispute Resolution.

 

  (a) Except for matters that are expressly made subject to the dispute
resolution procedures set forth in Section 13.3, any Dispute among the Parties
shall be resolved through final and binding arbitration.

 

  (b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) in effect
at the time the arbitration of the Dispute is initiated (the “AAA Rules”).

 

  (c) The arbitration shall be conducted by 3 arbitrators and conducted in
Dallas, Texas. Within 30 days of any Party providing notice to the other Parties
of a Dispute, if there are two Parties or two groups of Parties to a Dispute,
each Party or group of Parties to such Dispute shall appoint one arbitrator, and
the 2 arbitrators so appointed shall select the third and presiding arbitrator
within 30 days following appointment of the second party-appointed arbitrator.
If either Party or group of Parties fails to appoint an arbitrator within the
permitted time period, then the missing arbitrator(s) shall be selected by the
AAA as appointing authority in accordance with the AAA Rules. In the event that
there are more than two Parties or groups of Parties to an arbitration, the
Parties to the arbitration shall endeavor to agree on the appointment of the
three arbitrators within thirty (30) days of the written request for
arbitration. In the event the Parties cannot reach agreement on the selection of
three arbitrators within the time permitted, all arbitrators not yet appointed
shall be appointed by the AAA in accordance with the AAA Rules. Any arbitrator
appointed by the Party-appointed arbitrators or the AAA shall be a member of the
Large, Complex Commercial Case Panel of the AAA or a member of the Center of
Public Resources Panel of Distinguished Neutrals. All arbitrators shall be and
remain at all times independent and impartial, and, once appointed, no
arbitrator shall have any ex parte communications with any of the Parties
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, when applicable.
All arbitrators shall be qualified by education, training, or experience to
resolve the Dispute. No arbitrator shall have been an employee or consultant to
any Party or any of its Affiliates within the five (5) year period preceding the
arbitration, or have any financial interest in the Dispute.

 

49



--------------------------------------------------------------------------------

  (d) All decisions of the arbitral tribunal shall be made by majority vote. The
award of the arbitral tribunal shall be final and binding, subject only to
grounds and procedures for vacating or modifying the award under the Federal
Arbitration Act. Judgment on the award may be entered and enforced by any court
of competent jurisdiction hereunder.

 

  (e) Notwithstanding the agreement to arbitrate Disputes in this Section 13.2,
any Party may apply to a court for interim measures pending appointment of the
arbitration tribunal, including injunction, attachment, and conservation orders.
The Parties agree that seeking and obtaining such court-ordered interim measures
shall not waive the right to arbitration. Additionally, the arbitrators (or in
an emergency the presiding arbitrator acting alone in the event one or more of
the other arbitrators is unable to be involved in a timely fashion) may grant
interim measures including injunctions, attachments, and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone or video conference, or by other means that permit the Parties to
present evidence and arguments. The arbitrators may require any Party to provide
appropriate security in connection with such measures.

 

  (f) The arbitral tribunal is authorized to award costs, attorneys’ fees, and
expert witness fees and to allocate them among the Parties. The award may
include interest, at the Default Interest Rate, from the date of any default,
breach, or other accrual of a claim until the arbitral award is paid in full.
The arbitrators may not award indirect, consequential, special or punitive
damages. Unless otherwise directed by the arbitral tribunal, each Party shall
pay its own expenses in connection with the arbitration.

 

  (g) All negotiations, mediation, arbitration, and expert determinations
relating to a Dispute (including a settlement resulting from negotiation or
mediation, an arbitral award, documents exchanged or produced during a mediation
or arbitration proceeding, and memorials, briefs or other documents prepared for
the arbitration) are confidential and may not be disclosed by the Parties, their
respective Affiliates and each of their respective employees, officers,
directors, counsel, consultants, and expert witnesses, except to the extent
necessary to enforce any settlement agreement, arbitration award, or expert
determination, to enforce other rights of a Party, as required by law or
regulation, or for a bona fide business purpose, such as disclosure to
accountants, shareholders, or third-party purchasers, provided, however, that
breach of this confidentiality provision shall not void any settlement, expert
determination, or award.

 

  (h) Any papers, notices, or process necessary or proper for an arbitration
hereunder, or any court action in connection with an arbitration or an award,
may be served on a Party in the manner set forth in Section 14.2.

 

50



--------------------------------------------------------------------------------

Section 13.3 Expert Proceedings. For any decision referred to an expert under
this Agreement, the Parties hereby agree that such decision shall be conducted
expeditiously by an expert selected unanimously by the Development Parties. The
expert is not an arbitrator of the dispute and shall not be deemed to be acting
in an arbitral capacity. The expert shall not (without the written consent of
the Development Parties) be appointed to act as an arbitrator or as adviser to
any Development Party arbitrated pursuant to Section 13.2, provided that nothing
in this sentence shall preclude any Development Party from using the expert as a
witness regarding the proper conduct of the expert procedure. The Development
Party desiring an expert determination shall give the other Development Party
written notice of the request for such determination. If the Development Parties
are unable to agree upon an expert within ten (10) days after receipt of the
notice of request for an expert determination, then, upon the request of any of
the Development Parties, the AAA shall appoint such expert. The expert, once
appointed, shall have no ex parte communications with the Development Parties
concerning the expert determination or the underlying dispute. All
communications between any Development Party and the expert shall be conducted
in writing, with copies sent simultaneously to the other Development Party in
the same manner, or at a meeting to which all Development Parties have been
invited and of which such Development Parties have been provided at least five
(5) Business Days notice. Within thirty (30) days after the expert’s acceptance
of its appointment, the Development Parties shall provide the expert with a
report containing their proposal for the resolution of the matter and the
reasons therefor, accompanied by all relevant supporting information and data.
Within sixty (60) days of receipt of the above-described materials and after
receipt of additional information or data as may be required by the expert, the
expert shall select the proposal which it finds more consistent with the terms
of this Agreement. The expert may not propose alternate positions or award
damages, interest or penalties to any Party with respect to any matter. The
expert’s decision shall be final and binding on the Development Parties. Any
Party that fails or refuses to honor the decision of an expert shall be in
default under this Agreement.

ARTICLE 14

MISCELLANEOUS

Section 14.1 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
shall be deemed an original signature hereto.

Section 14.2 Notices. All notices and communications required or permitted to be
given hereunder, excluding any notices under Section 3.10 and Article 4 hereof
(which notices shall be governed by the provisions of Section 4.1(p) hereof),
shall be sufficient in all respects if given in writing and delivered
personally, or sent by bonded overnight courier, or mailed by U.S. Express Mail
or by certified or registered United States Mail with all postage fully prepaid,
or sent by telex or facsimile transmission (provided any such telex or facsimile
transmission is confirmed either orally or by written confirmation), addressed
to the appropriate Party at the address for such Party shown below or at such
other address as such Party shall have theretofore designated by written notice
delivered to the Party giving such notice:

 

51



--------------------------------------------------------------------------------

If to EXCO:   

EXCO Operating Company, LP

EXCO Production Company, LP

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: Rick Hodges, Vice President of Land

Telephone: (214) 368-2084

Fax: (214) 706-3424

With a copy to:   

EXCO Operating Company, LP

EXCO Production Company, LP

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

  

Attention:

 

William L. Boeing, Vice President,

    

General Counsel, and Secretary

  

Telephone: (214) 368-2084

Fax: (214) 706-3409

With a copy to:   

Vinson & Elkins L.L.P.

2500 First City Tower

1001 Fannin Street

Houston, Texas 77002-6760

Attention: Robin S. Fredrickson

Telephone: (713) 758-2450

Fax: (713) 615-5850

If to BG:   

BG US Production Company, LLC

5444 Westheimer, Suite 1200

Houston, Texas 77056

Attention: Jon Harris

Telephone: (713) 599-4000

Fax: (713) 599-4250

 

52



--------------------------------------------------------------------------------

   with copies to:   

BG US Production Company, LLC

5444 Westheimer, Suite 1200

Houston, Texas 77056

Attention: Bill Way

Telephone: (713) 599-4000

Fax: (713) 599-4250

   and   

BG US Production Company, LLC

5444 Westheimer, Suite 1200

Houston, Texas 77056

Attention: Chris Migura, Principal Counsel

Telephone: (713) 599-4000

Fax: (713) 599-4250

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours, or upon actual receipt by the
addressee after such notice has either been delivered to an overnight courier or
deposited in the United States Mail, as the case may be. The Parties may change
the address, telephone numbers, and facsimile numbers to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 14.2.

Section 14.3 Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by the Parties in negotiating this Agreement shall
be paid by the Party incurring the same, including legal and accounting fees,
costs and expenses.

Section 14.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Development Party, or their respective officers, employees, agents, or
representatives, nor any failure by a Development Party to exercise any of its
rights under this Agreement shall operate as a waiver thereof or affect in any
way the right of such Party at a later time to enforce the performance of such
provision. No waiver by any Party of any condition, or any breach of any term or
covenant contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of any breach of any
other term or covenant. The rights of the Development Parties under this
Agreement shall be cumulative, and the exercise or partial exercise of any such
right shall not preclude the exercise of any other right.

Section 14.5 Entire Agreement; Conflicts. THIS AGREEMENT, THE EXHIBITS HERETO,
THE PURCHASE AGREEMENT AND THE ASSOCIATED AGREEMENTS COLLECTIVELY CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE DEVELOPMENT PARTIES PERTAINING TO THE SUBJECT MATTER
HEREOF AND

 

53



--------------------------------------------------------------------------------

SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER OF THIS
AGREEMENT. THERE ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG
THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NO DEVELOPMENT PARTY SHALL BE
BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR
STATEMENTS OF INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN:
(A) THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF
ANY EXHIBIT HERETO; OR (B) THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE
TERMS AND PROVISIONS OF ANY ASSOCIATED AGREEMENT, THE TERMS AND PROVISIONS OF
THIS AGREEMENT SHALL GOVERN AND CONTROL, PROVIDED, HOWEVER, THAT THE INCLUSION
IN ANY OF THE EXHIBITS HERETO OR ANY ASSOCIATED AGREEMENT OF TERMS AND
PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND
ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO
THE PROVISIONS OF THIS SECTION 14.5.

Section 14.6 Amendment. This Agreement may be amended only by an instrument in
writing executed by all of the Parties and expressly identified as an amendment
or modification.

Section 14.7 Parties in Interest. Nothing in this Agreement shall entitle any
Person other than the Parties to any claim, cause of action, remedy or right of
any kind.

Section 14.8 Successors and Permitted Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties and their successors and permitted
assigns.

Section 14.9 Confidentiality.

 

  (a) The Parties agree that all information related to Development Operations
in which any Development Party is participating shall be considered
confidential, shall be kept confidential and shall not be disclosed during the
term of this Agreement to any Person that is not a Party, except:

 

  (i) to an Affiliate of a Party;

 

  (ii) to the extent such information is required to be furnished in compliance
with applicable Law, or pursuant to any legal proceedings or because of any
order of any Governmental Authority binding upon a Party;

 

  (iii) to prospective or actual attorneys engaged by any Party where disclosure
of such information is essential to such attorney’s work for such Party;

 

  (iv) to prospective or actual contractors and consultants engaged by any Party
where disclosure of such information is essential to such contractor’s or
consultant’s work for such Party;

 

54



--------------------------------------------------------------------------------

  (v) to a bona fide prospective transferee of a Party’s Joint Development
Interest, a Material Interest or an Other Interest to the extent appropriate in
order to allow the assessment of such Joint Development Interest, Material
Interest or Other Interest (including a Person with whom a Party and/or its
Affiliates are conducting bona fide negotiations directed toward a merger,
consolidation or the sale of a majority of its or an Affiliate’s shares);

 

  (vi) to a bank or other financial institution to the extent appropriate to a
Party arranging for funding;

 

  (vii) to the extent such information must be disclosed pursuant to any rules
or requirements of any stock exchange having jurisdiction over such Party or its
Affiliates; provided that if any Party desires to disclose information in an
annual or periodic report to its or its Affiliates’ shareholders and to the
public and such disclosure is not required pursuant to any rules or requirements
of any stock exchange, then such Party shall comply with Section 14.10;

 

  (viii) to its respective employees for the purpose of conducting Development
Operations, subject to each Party taking customary precautions to ensure such
information is kept confidential; and

 

  (ix) any information which, through no fault of a Party, becomes a part of the
public domain.

 

  (b) Disclosure as pursuant to Sections 14.9(a)(iv), (v) and (vi) shall not be
made unless prior to such disclosure the disclosing Party has obtained a written
undertaking from the recipient to keep the information strictly confidential for
the term of this Agreement and to use the information for the sole purpose
described in Sections 14.9(a)(iv), (v) and (vi), whichever is applicable, with
respect to the disclosing Party.

Section 14.10 Publicity.

 

  (a) Without reasonable prior notice to the other Parties, no Party will issue,
or permit any agent or Affiliate of it to issue, any press releases or otherwise
make, or cause any agent or Affiliate of it to make, any public statements with
respect to this Agreement, the Associated Agreements or the activities
contemplated hereby or thereby, except where such release or statement is deemed
in good faith by the releasing Party to be required by Law or under the rules
and regulations of a recognized stock exchange on which shares of such Party or
any of its Affiliates are listed, and in any case, prior to making any such
press release or public statement, the releasing Party shall provide a copy of
the press release or public statement to the other Parties.

 

  (b)

Notwithstanding anything to the contrary in Section 14.9 or Section 14.10(a),
any Party or Affiliate of a Party may disclose information regarding Development
Operations in investor presentations, industry conference presentations or
similar

 

55



--------------------------------------------------------------------------------

 

disclosures, provided that not less than twenty four (24) hours prior to so
disclosing any such information, the releasing Party shall provide a copy of the
presentation or other disclosure document containing such information to the
other Parties.

 

  (c) Notwithstanding anything to the contrary in Section 14.9 or
Section 14.10(a), in the event of any emergency endangering property, lives or
the environment, Joint Development Operator may issue such press releases or
public announcements as it deems necessary in light of the circumstances and
shall promptly provide each Party with a copy of any such press release or
announcement.

Section 14.11 Preparation of Agreement. Both EXCO and BG and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.

Section 14.12 Conduct of the Parties; Business Principles.

 

  (a) Each Party warrants that it and its Affiliates have not made, offered, or
authorized and agrees that it will not make, offer, or authorize with respect to
the matters which are the subject of this Agreement, any payment, gift, promise
or other advantage, whether directly or through any other Person, to or for the
use or benefit of any public official (being any person holding a legislative,
administrative or judicial office, including any person employed by or acting on
behalf of a public agency, a public enterprise or public international
organization) or any political party or political party official or candidate
for office, where such payment, gift, promise or advantage would violate any
applicable Law.

 

  (b) Prior to the Closing Date, each Development Party provided the others with
a copy of its business principles governing its general conduct of operations
and business dealings, and each Development Party acknowledges receipt and
awareness of the other Development Party’s business principles. Within one
hundred twenty (120) days from the Closing Date, the Development Parties agree
to use reasonable efforts to meet and agree a common set of general principles
governing the conduct of operations under this Agreement.

Section 14.13 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 14.14 Non-Compensatory Damages. None of the Parties shall be entitled to
recover from any other Party, or such Parties respective Affiliates, any
indirect, consequential,

 

56



--------------------------------------------------------------------------------

punitive or exemplary damages or damages for lost profits of any kind arising
under or in connection with this Agreement, the Associated Agreements or the
transactions contemplated hereby or thereby, except to the extent any such Party
suffers such damages (including costs of defense and reasonable attorney’s fees
incurred in connection with defending of such damages) to a third party, which
damages (including costs of defense and reasonable attorney’s fees incurred in
connection with defending against such damages) shall not be excluded by this
provision as to recovery hereunder. Subject to the preceding sentence, each
Development Party, on behalf of itself and each of its Affiliates, waive any
right to recover punitive, special, exemplary and consequential damages,
including damages for lost profits, arising in connection with or with respect
to this Agreement, the Associated Agreements or the transactions contemplated
hereby and thereby.

Section 14.15 Excluded Assets. For the avoidance of doubt, no Excluded Asset
shall be subject to the terms of this Agreement or any Joint Development
Operating Agreement.

[Signature Page Follows]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives on and as of the Closing Date.

 

BG US PRODUCTION COMPANY, LLC By:  

/s/ ELIZABETH SPOMER

Name:   Elizabeth Spomer Title:   Vice President EXCO OPERATING COMPANY, LP By:
  EXCO PARTNERS OLP GP, LLC, its general partner By:  

/s/ R.L. HODGES

Name:   R.L. Hodges Title:   Vice President EXCO PRODUCTION COMPANY, LP By:  
VAUGHN DE, LLC, its general partner By:  

/s/ R.L. HODGES

Name:   R.L. Hodges Title:   Vice President

[SIGNATURE PAGE TO JOINT DEVELOPMENT AGREEMENT]



--------------------------------------------------------------------------------

ATTACHED TO AND MADE PART OF THE JOINT DEVELOPMENT AGREEMENT BY AND AMONG BG US

PRODUCTION COMPANY, LLC, EXCO OPERATING COMPANY, LP AND EXCO PRODUCTION COMPANY,
LP

APPENDIX I

DEFINITIONS

“AAA” has the meaning set forth in Section 11.2.

“AAA Rules” has the meaning set forth in Section 11.2.

“Acquired Development Party” has the meaning set forth in Section 8.2(a).

“Acquired Interest” has the meaning set forth in Section 9.2(a).

“Acquiring Development Party” has the meaning set forth in Section 8.2(a).

“Acquiror” has the meaning set forth in Section 8.2(a).

“Actual Operating Agreement Charges” has the meaning set forth in
Section 3.12(e)(i).

“Additional Interests” has the meaning set forth in the Purchase Agreement.

“AFE” means an authorization for expenditure.

“Affected Party” means any non-defaulting Party who either operates or owns an
interest in the Subject Oil and Gas Assets affected by a default by another
Party and which is not itself in default (either under the terms of this
Agreement or any Associated Agreement) at the time in question.

“Affiliate” means, with respect to any Party, a Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Party.

“After Acquired Units” means those Subject Oil and Gas Assets acquired after the
Closing Date that are not within the boundaries of any drilling, proration or
production unit existing as of the Closing Date or hereinafter formed by the
Parties or by order or rule of a Governmental Authority having jurisdiction that
contains acreage covered by any Lease in which EXCO owns an interest as of the
Closing Date.

“Agreement” means this Joint Development Agreement.

“Annual Work Program and Budget” means, for any Calendar Year, the work program
and budget for Joint Development Operations during such Calendar Year.

“Applicable Operating Agreements” means, collectively, the Joint Development
Operating Agreements and all Third Party Operating Agreements, and “Applicable
Operating Agreement” means any of them.

 

Schedule 3.12-1



--------------------------------------------------------------------------------

“Area-Wide Operation” means a seismic or other geophysical data acquisition
operation, or other similar operation, including geophysical surveys,
microseismic monitoring and core sampling and analysis conducted by the
Development Parties in accordance with this Agreement with respect to the East
Texas/North Louisiana Area and covering areas subject to more than one
Applicable Operating Agreement, or areas subject presently to no Applicable
Operating Agreement.

“Asset Taxes” means ad valorem, property, excise, severance, production or
similar taxes (including any interest, fine, penalty or additions to tax imposed
by Governmental Authorities in connection with such taxes) based upon operation
or ownership of the Subject Oil and Gas Assets or the production of hydrocarbons
therefrom, but excluding, for the avoidance of doubt, income, capital gains and
franchise taxes.

“Associated Agreements” means, collectively, the Applicable Operating
Agreements, the Secondment Agreement and any other agreements entered into by
all Development Parties and any third parties in furtherance of the conduct of
Joint Development Operations, and “Associated Agreement” means any of them.

“Assumption Agreement” has the meaning set forth in Section 6.2(b).

“Bankruptcy Code” means Title 11 of the United States Code.

“BG” has the meaning set forth in the Preamble.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Texas are generally open for business, provided that if Business Days
are used to calculate periods in which a Party must make a payment hereunder,
“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Texas and London are generally open for business.

“Calendar Month” means any of the months of the Gregorian calendar.

“Calendar Quarter” means a period of three (3) consecutive Calendar Months
commencing on the first day of January, the first day of April, the first day of
July and the first day of October in any Calendar Year.

“Calendar Year” means a period of twelve (12) consecutive Calendar Months
commencing on the first day of January and ending on the following 31st day of
December, according to the Gregorian calendar.

“Carried Costs” has the meaning set forth in Section 2.1.

“Carried Costs Balance” means, as of any time, the difference between the
Carried Costs Obligation and the aggregate Carried Costs paid by BG as of such
time.

“Carried Costs” has the meaning set forth in Section 2.1.

 

Schedule 3.12-2



--------------------------------------------------------------------------------

“Carried Cost Obligation” means four hundred million dollars (US$400,000,000),
as such amount may be decreased from time to time pursuant to Article XI and/or
Article XII of the Purchase Agreement.

“Carried Cost Default” has the meaning set forth in Section 5.5(a).

“Carried Cost Default Notice” has the meaning set forth in Section 5.5(a).

“Carry Termination Event” has the meaning set forth in Section 2.1.

“Cash Transfer” means any Transfer of any Joint Development Interest where the
sole consideration (other than the assumption of obligations relating to the
transferred Joint Development Interest) takes the form of cash, cash
equivalents, promissory notes or retained interests (such as production
payments) in the Joint Development Interest being transferred.

“Cash Value” means the market value (expressed in U.S. dollars) of all or a
portion of a Joint Development Interest subject to the proposed Transfer or
Change in Control, based upon the amount that a willing buyer would pay a
willing seller in an arm’s length transaction.

“Change in Control” means any direct or indirect change in Control of a
Development Party (whether through merger, sale of shares or other equity
interests, or otherwise), through a single transaction or series of related
transactions, from one or more transferors to one or more transferees; provided,
however, that for purposes hereof, a “Change in Control” shall not include a
change in Control of a Party (a) resulting from a management-lead buyout of the
public share ownership of such Party and conversion of such Party to a
privately-held company, (b) resulting in ongoing control by a Wholly-Owned
Affiliate that is wholly-owned by the ultimate parent company of such Party, or
(c) created by a change in Control of the ultimate parent company of such Party.
For the avoidance of doubt, as of the Closing Date, the ultimate parent company
of BG is BG Group plc, a public limited company organized and existing under the
Laws of England and Wales, and the ultimate parent company of EXCO is EXCO
Resources, Inc., a corporation organized and existing under the Laws of Texas.

“Closing Date” has the meaning set forth in the Preamble.

“Control” and its derivatives with respect to any Person means the possession,
directly or indirectly, of the power to exercise or determine the voting of more
than fifty percent (50%) of the voting rights in a corporation, and, in the case
of any other type of entity, the right to exercise or determine the voting of
more than fifty percent (50%) of the equity interests having voting rights, or
otherwise to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

“Credit Facility Encumbrance” means Encumbrances created pursuant to any
material borrowing arrangement entered into by any Development Party and/or its
Affiliates with a third party that is not an Affiliate of such Development Party
or its Affiliates, as such arrangement may be amended, modified, supplemented or
replaced from time to time.

 

Schedule 3.12-3



--------------------------------------------------------------------------------

For the avoidance of doubt, as of the Closing Date, the only Credit Facility
Encumbrances burdening the Subject Oil and Gas Assets are those Encumbrances
created pursuant to the Existing EXCO Credit Facility (provided that such
Encumbrances only burden EXCO’s interests in the Subject Oil and Gas Assets).

“Credit Facility Foreclosure” means any foreclosure upon the interests of a
Development Party and its Affiliates in the Subject Oil and Gas Assets pursuant
to a Credit Facility Encumbrance of such Development Party and any related
security agreements.

“Deep Rights” means those subsurface depths within the East Texas/North
Louisiana Area that are below the base of (but excluding) the Cotton Valley
formation at a measured depth of 9,650’, as identified by the Jonesville North
A-17 well, API No. 42203343000000, recognizing that actual depth will vary
across the East Texas/North Louisiana Area.

“Default Interest Rate” means the three month London Inter-Bank Offer Rate (as
published in the “Money Rates” table of the Wall Street Journal, eastern
edition) plus an additional five percentage points (5%) applicable on the first
Business Day prior to the due date of payment and thereafter on the first
Business Day of each succeeding Calendar Month (or, if such rate is contrary to
any applicable usury Law, the maximum rate permitted by such applicable Law).

“Default Notice” has the meaning set forth in Section 5.1(a).

“Default Period” has the meaning set forth in Section 5.1(b).

“Defaulting Party” has the meaning set forth in Section 5.1(a).

“Development Costs” means costs and expenses incurred in the conduct of
Development Operations.

“Development Operation” means any operation conducted pursuant to any Applicable
Operating Agreement or an Area-Wide Operation conducted pursuant to this
Agreement.

“Development Operations Contract” means any contract (or confirm relating to any
such contract) to which Joint Development Operator or any Party Operator is a
party for which services thereunder are to be used primarily for the conduct of
Development Operations.

“Development Party” and “Development Parties” have the meanings set forth in the
Preamble, and following any Transfer in accordance with this Agreement, the
successor or assign of such Transferring Party.

“Development Work Program” has the meaning set forth in Section 4.2.

“Dispute” means any dispute, controversy, or claim (of any and every kind or
type, whether based on contract, tort, statute, regulation, or otherwise)
arising out of, relating to, or connected with this Agreement or Associated
Agreement, or the transactions contemplated hereby or thereby, including but not
limited to any dispute, controversy or

 

Schedule 3.12-4



--------------------------------------------------------------------------------

claim concerning the existence, validity, interpretation, performance, breach,
or termination of this Agreement or any Associated Agreement or the relationship
of the Parties arising out of this Agreement or the Associated Agreements or the
transactions contemplated hereby or thereby; provided that the term “Dispute”
shall not include any disagreement among the Operating Committee with respect to
decisions to be made by the Operating Committee.

“East Texas/North Louisiana Area” means the lands (and subsurface) included in
those Texas counties and Louisiana parishes identified in Exhibit “A” attached
hereto, provided that the East Texas/North Louisiana Area shall not include
(a) those areas included within the description of the excluded fields on
Exhibit “A” attached hereto or (b) any Lease or other property that is an
Excluded Asset.

“Eligible Costs” means all costs and expenses incurred in accordance with an
Applicable Operating Agreement in conducting (i) Joint Development Operations
with respect to the Deep Rights for the drilling, testing, completing,
deepening, recompleting, sidetracking, reworking and plugging back of wells, the
plugging and abandoning of dry holes or wells no longer capable of producing in
paying quantities, and the equipping of wells for production, and (ii) Sole Risk
Development Operations with respect to the Deep Rights conducted by EXCO
pursuant to Section 4.6 for drilling and/or completing any well or conducting
any Wellbore Operation, the plugging and abandoning of any dry hole resulting
from such operation or any such well no longer capable of production in paying
quantities, and the equipping of such wells for production, in each case
including costs of mobilizing and demobilizing drilling and workover rigs to and
from the wellsite if not charged to another operation, and overhead charged
under the Applicable Operating Agreement with respect to the costs specifically
described above, provided that “Eligible Costs” shall not include liabilities,
losses, claims and damages associated with such activities or otherwise, and
related costs of investigation, litigation, arbitration, administrative
proceedings, judgment, award and settlement (including court and arbitration
costs and reasonable attorneys’ fees), to the extent attributable to actual or
claimed personal injury, illness or death, property damage (other than damage to
structures, fences, irrigation systems and other fixtures, crops, livestock and
other personal property in the ordinary course of business), environmental
damage or contamination, other torts, breach of contract, violation of Law (or
private rights of action under any Law), casualty or condemnation.

“Encumbrance” means a mortgage, lien, pledge, charge, or other encumbrance.
“Encumber” and other derivatives shall be construed accordingly.

“Entitlement” means that quantity of oil and gas from the Subject Oil and Gas
Assets for which a Development Party has the right to take delivery pursuant to
the terms of any Applicable Operating Agreement, any other applicable agreement
or applicable Law.

“EOC” has the meaning set forth in the Preamble.

“EPC” has the meaning set forth in the Preamble.

 

Schedule 3.12-5



--------------------------------------------------------------------------------

“Escrow Account Balance” has the meaning set forth in Exhibit H.

“Escrow Deposit Account” has the meaning set forth in Exhibit H.

“Excluded Asset” has the meaning set forth in the Purchase Agreement.

“EXCO” has the meaning set forth in the Preamble.

“EXCO Operator” means: (a) EOC, with respect to those Leases in the East
Texas/North Louisiana Area in which EOC has an interest as of the Effective Date
and is the operator thereof and that are governed by an Applicable Operating
Agreement; (b) EPC, with respect to those Leases in the East Texas/North
Louisiana Area in which EPC has an interest as of the Effective Date and is the
operator thereof and that are governed by an Applicable Operating Agreement; and
(c) EOC, with respect to those Leases in the East Texas/North Louisiana Area in
which at least EOC or EPC and at least one other non-Affiliate Development Party
acquires an interest from and after the Effective Date and that become subject
to an Applicable Operating Agreement.

“Existing EXCO Credit Facility” means the arrangements contemplated in that
certain Amended and Restated Credit Agreement dated March 30, 2007 between EXCO
Partners Operating Company, LP (now EOC) and JPMorgan Chase Bank, N.A. and other
lenders, as the same may be amended, modified or supplemented from time to time.

“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitle to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

“HSSE” shall mean Health, Safety, Security and Environmental.

“HSSE Management System” has the meaning set forth in Section 4.10(c).

“HSSE Plan” has the meaning set forth in Section 4.10(b).

“HSSE Principles” has the meaning set forth in Section 4.10(a).

“Initial Three Year Period” has the meaning set forth in Section 7.1(a).

“Joint Development Interest” means, with respect to a Development Party, all of
such Development Party’s leasehold, working or mineral fee interest and
obligations with respect to Subject Oil and Gas Assets within the East
Texas/North Louisiana Area.

“Joint Development Operations” means Development Operations in which all
Development Parties participate.

“Joint Development Operating Agreement” has the meaning set forth in
Section 3.4.

 

Schedule 3.12-6



--------------------------------------------------------------------------------

“Joint Development Operator” means the operator appointed pursuant to
Section 3.6.

“Laws” means any constitution, decree, resolution, law, statute, act, ordinance,
rule, directive, order, treaty, code or regulation and any injunction or final
non-appealable judgment or any interpretation of the foregoing, as enacted,
issued or promulgated by any Governmental Authority.

“Lease” means any oil and gas lease, oil, gas and mineral lease or sublease,
royalty, overriding royalty, production payment, net profits interest, mineral
fee interest, carried interest, mineral servitude or other right to oil and gas
in place.

“Maintaining Development Party” has the meaning set forth in Section 9.3.

“Material Event” means shall mean with respect to Joint Development Operator,
that Joint Development Operator or any direct or indirect parent of Operator:
(a) is dissolved (other than pursuant to an internal reorganization in the
ordinary course of business which does not result in a change in Control of such
entity); (b) becomes insolvent or is unable to pay its debts or fails to pay or
admits in writing its inability generally to pay its debts as they become due;
(c) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (d) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (i) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (ii) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (e) has a resolution passed for its winding up, official management
pursuant to an applicable statutory remedy or liquidation (other than pursuant
to an internal reorganization in the ordinary course of business which does not
result in a change in Control of such entity); (f) seeks or becomes subject to
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official for it or for all or a
substantial portion of its assets; (g) has a secured party take possession of
all or a substantial portion of its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or a substantial portion of its assets and such secured party
maintains possession, or any such process is not dismissed, discharged, stayed
or restrained, in each case within 30 days thereafter; or (h) causes or is
subject to any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(a) through (g).

“Material Interest” means, with respect to any Development Party, any overriding
royalty interest, production payment, net profits interest or similar interest
that is carved out of such Development Party’s interests in the Subject Oil and
Gas Assets, the Transfer of which interest would convey a material portion of
the value of the Development Party’s interest in the Subject Oil and Gas Assets.

 

Schedule 3.12-7



--------------------------------------------------------------------------------

“Non-Acquiring Development Party” has the meaning set forth in Section 9.2(a).

“Non-Budgeted Operation” has the meaning set forth in Section 4.4(f)

“Non-Releasing Development Party” has the meaning set forth in Section 9.3.

“Offered Interest” has the meaning set forth in Section 9.2(a).

“Offer Notice” has the meaning set forth in Section 9.2(a).

“Oil and Gas Assets” means all of the following, to the extent located within
the East Texas/North Louisiana Area:

 

  (a) oil, gas and/or mineral leases, subleases, operating agreements granted by
the Louisiana State Mineral Board, fee interests, fee mineral interests, mineral
servitudes, royalties, overriding royalties, production payments, net profits
interests, carried interests, reversionary interests and other interests in oil,
gas and/or minerals in place (collectively, “Oil and Gas Interests”), the
leasehold estates created by Oil and Gas Interests, lands covered by Oil and Gas
Interests (“Lands”), and interests in any pooled acreage, communitized acreage
or units arising on account of Oil and Gas Interests or Lands pooled,
communitized or unitized into such units (“Units”);

 

  (b) oil and gas wells and injection wells that have not been permanently
abandoned located on Oil and Gas Interests, Lands or Units (“Wells”), and all
Hydrocarbons produced therefrom or allocated thereto (Oil and Gas Interests,
Lands, Units and Wells being collectively referred to hereinafter as
“Properties”);

 

  (c) equipment, machinery, fixtures, and other real, immovable, personal,
movable and mixed property primarily used or held for use in connection with
Properties, including saltwater disposal wells, well equipment, casing, rods,
tanks, boilers, buildings, tubing, pumps, motors, fixtures, machinery,
compression equipment, flow lines, and separation facilities, structures,
materials, and other items used or held for use in the operation thereof and
located upstream of the outlet flange of the relevant custody transfer meter
(or, in the case of Hydrocarbon liquids, upstream of the outlet flange in the
tanks);

 

  (d) surface fee interests, surface leases, easements, rights-of-way, permits,
licenses, servitudes, and other surface rights;

 

  (e) water withdrawal and disposal and other permits, licenses, orders,
approvals, variances, waivers, franchises, rights and other authorizations
issued by any Governmental Authority;

 

Schedule 3.12-8



--------------------------------------------------------------------------------

  (f) contracts primarily relating to any of the other items identified in this
definition;

 

  (g) imbalances at wellheads;

 

  (h) files, records, maps, information, and data, whether written or
electronically stored, relating to any of the other items identified in this
definition, including: (i) land and title records (including abstracts of title,
title opinions, and title curative documents); (ii) contract files;
(iii) correspondence; (iv) operations, environmental, production, and accounting
records and (v) production, facility and well records and data (including logs
and cores);

 

  (i) geophysical and other seismic and related technical data and information;

 

  (j) liens and security interests securing payment for the sale or other
disposition of Hydrocarbons produced from or allocated to Properties, including
the security interests granted under Texas Uniform Commercial Code § 9.343; and

 

  (k) rights, claims and causes of action to the extent, and only to the extent,
that such rights, claims or causes of action are associated with other items
identified in this definition.

“Operating Committee” means the committee created pursuant to Section 4.1.

“Operating Expense Multiplier” means, in the case of any Calendar Year (for
purposes of this definition, the “relevant Calendar Year”), the amount obtained
by dividing: (i) the number of active wells included in Joint Development
Operations as of the end of the preceding Calendar Year, plus the number of
wells anticipated to be drilled as Joint Development Operations in the relevant
Calendar Year, minus the number of wells anticipated to be plugged and abandoned
pursuant to Joint Development Operations in the first half of the relevant
Calendar Year; by (ii) the number of active wells included in Joint Development
Operations as of the end of the preceding Calendar Year.

“Operating Expenses” means costs and expenses reasonably necessary to continue
operating, maintaining and producing wells and related surface equipment
included in the Subject Oil and Gas Assets in a manner consistent with past
practices, industry standards and applicable Law.

“Other Development Parties” has the meaning set forth in Section 8.2(a).

“Other Interest” means, with respect to any Development Party, any overriding
royalty interest, production payment, net profits interest or similar interest
that is carved out of such Development Party’s interests in the Subject Oil and
Gas Assets, the Transfer of which interest would not convey a material portion
of the value of the Development Party’s interest in the Subject Oil and Gas
Assets.

 

Schedule 3.12-9



--------------------------------------------------------------------------------

“Other Overhead Rates” has the meaning set forth in Section 3.12(f).

“Participating Interest” means each Development Party’s undivided share of the
aggregate rights and obligations of the Development Parties (other than with
respect to Sole Risk Development Operations) under the terms of this Agreement
and under the terms of each Applicable Operating Agreement.

“Participating Party” means with respect to any Development Operation, a
Development Party that is participating in such Development Operation, and with
respect to any Development Operations Contract, a Development Party that is
responsible, whether directly or indirectly, for any amounts payable under such
Development Operations Contract.

“Party” and “Parties” have the meanings set forth in the Preamble.

“Party Operator” means any Party or any of its Affiliates or, in the case where
BG exercises its rights pursuant to Section 3.5(d) or Section 3.6(e), BG’s
designee, serving in the role of operator under any Applicable Operating
Agreement. In the case of BG’s designee, BG shall cause such designee to abide
by the provisions of this Agreement applicable to a Party Operator in all
respects.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

“Pre-Existing Operating Agreement” means a Third Party Operating Agreement where
EXCO or an Affiliate of EXCO is the Party Operator thereunder and that is (a) in
place prior to the Closing Date, or (b) is in place prior to the acquisition of
the Oil and Gas Assets covered thereby by EXCO or any other Development Party.

“Purchase Agreement” means that certain Purchase and Sale Agreement by and
between EXCO and BG, dated June 29, 2009, as amended.

“Releasing Development Party” has the meaning set forth in Section 9.3.

“Rental Notice” has the meaning set forth in Section 9.3.

“Secondee” means any employee of a Party seconded into the organization of Joint
Development Operator or any of its Affiliates.

“Secondment Agreement” means the Secondment Agreement entered into by BG and
EXCO as of the Closing Date in the form of Exhibit C attached hereto.

“Section 3.12 Rates” has the meaning set forth in Section 3.12(f).

“Shallow Rights” means those subsurface depths within the East Texas/North
Louisiana Area that are at and above the base of (and including) the Cotton
Valley formation at a measured depth of 9,650’, as identified by the Jonesville
North A-17 well, API No. 42203343000000, recognizing that actual depth will vary
across the East Texas/North Louisiana Area.

 

Schedule 3.12-10



--------------------------------------------------------------------------------

“Sole Risk Development Operations” means Development Operations in which not all
Development Parties participate.

“Subject Oil and Gas Assets” means all right, title and interest of the
Development Parties within the East Texas/North Louisiana Area in and to the Oil
and Gas Assets in which both Development Parties hold an interest, whether held
on, or acquired at or after the Closing Date.

“Subsequent Operating Agreement” means an operating agreement entered into after
the Closing Date among one or more third parties that are not Affiliates of the
Development Parties and the Development Parties and under which EXCO or any
Affiliate of EXCO will serve as operator.

“Tax Partnership” has the meaning set forth in Section 10.1.

“Technical Services” means services providing specific engineering, geoscience,
land, or other exploration, development and/or producing professional skills,
such as those performed by engineers, geologists, geophysicists, landmen, and
technicians, required to handle specific operating conditions and problems for
the benefit of Development Operations; provided, however, Technical Services
shall not include general corporate overhead costs or those functions
specifically identified as overhead in the Exhibit “C” to the Joint Development
Operating Agreement. Technical Services may be provided by the Joint Development
Operator or its Affiliates.

“Technical Services Costs” means salaries and wages of employees and Secondees
of Joint Development Operator and its Affiliates providing Technical Services,
together with those additional amounts chargeable under Articles II.2.B., C.,
D., E., F., G., and H. of Exhibit “C” to the Joint Development Operating
Agreement with respect such employees and Secondees as direct labor costs.

“Third Party Operating Agreements” means those operating agreements, other than
the Joint Development Operating Agreement, to which Persons other than the
Development Parties and Joint Development Operator are parties and which burden
the Subject Oil and Gas Assets within the East Texas/North Louisiana Area.

“Third Party Prepared Information” has the meaning set forth in Section 3.10(a).

“Total Amount in Default” means, as of any time, the following amounts: (a) the
amounts that the Defaulting Party has failed to pay under the terms of this
Agreement and the Associated Agreements as of such time; and (b) any interest at
the Default Interest Rate accrued on the amount under (a) from the date this
amount is due by the Defaulting Party until paid in full by the Defaulting Party
and on the amount under (b) from the time this amount is incurred by the
Affected Party until paid in full by the Defaulting Party.

 

Schedule 3.12-11



--------------------------------------------------------------------------------

“Transfer” means any sale, assignment, or other disposition by a Development
Party of all or any part of its Joint Development Interest or any other interest
in the Subject Oil and Gas Interests excluding (a) any disposition resulting
from a direct or indirect Change in Control of a Party, or a change in Control
created by a change in Control of the ultimate parent company of such Party,
(b) any disposition resulting from a Credit Facility Foreclosure, and (c) any
Encumbrance.

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Internal Revenue Code of 1986, as amended. All references herein to sections
of the Treasury Regulations shall include any corresponding provision or
provisions of succeeding, similar, substitute, proposed or final Treasury
Regulations.

“Unaffiliated Participating Party” has the meaning set forth in Section 4.7(b).

“Unpaid Carried Costs Percentage” means, as of any time, the product of 100%
times the amount obtained by dividing the Carried Costs Balance as of such time
by the Carried Costs Obligation.

“Wellbore Operation” means, as such terms are defined or used in the Applicable
Operating Agreement, the sidetracking, deepening, plugging back or recompleting
of a wellbore.

“Wholly-Owned Affiliate” means, with respect to any Party, an Affiliate of such
Party that is wholly owned, directly or indirectly by the ultimate parent of
such Party.

“Working Interest” means with respect to any Development Party and any
Development Operation in which such Development Party is participating, such
Development Party’s working interest (to the 8/8ths) in such Development
Operation.

 

Schedule 3.12-12